Exhibit 10.2

NEWELL RUBBERMAID INC.

 

 

CREDIT AGREEMENT

Dated as of September 19, 2008

 

 

$400,000,000

 

 

BANK OF AMERICA, N.A.

as Administrative Agent

and

JP MORGAN CHASE BANK, N.A.,

as Syndication Agent

BANC OF AMERICA SECURITIES LLC

and

J.P. MORGAN SECURITIES INC.,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

SECTION 1 DEFINITIONS AND ACCOUNTING MATTERS

   1

1.01 Certain Defined Terms

   1

1.02 Accounting Terms and Determinations

   14

1.03 Types of Loans

   14

1.04 Terms Generally

   14

SECTION 2 TERM LOAN

   15

2.01 Term Loan

   15

2.02 Borrowing of the Term Loan

   15

2.03 Fees

   16

2.04 Several Obligations; Remedies Independent

   16

2.05 Evidence of Debt

   16

2.06 Prepayments; Conversions and Continuations

   16

SECTION 3 PAYMENTS OF PRINCIPAL AND INTEREST

   18

3.01 Repayment of Loans

   18

3.02 Interest

   18

SECTION 4 PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.

   19

4.01 Payments

   19

4.02 Pro Rata Treatment

   20

4.03 Computations

   20

4.04 Non-Receipt of Funds by the Administrative Agent

   21

4.05 Set-off; Sharing of Payments

   21

SECTION 5 YIELD PROTECTION AND ILLEGALITY

   22

5.01 Additional Costs

   22

5.02 Limitation on Types of Loans

   23

5.03 Illegality

   24

5.04 Base Rate Loans Pursuant to Sections 5.01 and 5.03

   24

5.05 Compensation

   24

5.06 Taxes

   25

5.07 Replacement of Lenders

   26

SECTION 6 CONDITIONS PRECEDENT

   27

6.01 Effective Date

   27

6.02 Credit Extension

   28

SECTION 7 REPRESENTATIONS AND WARRANTIES

   28

7.01 Corporate Existence

   28

7.02 Financial Condition

   29

7.03 Litigation

   29

7.04 No Breach

   30

7.05 Corporate Action

   30

7.06 Approvals

   30

7.07 Use of Credit

   30

7.08 ERISA

   30

7.09 Investment Company Act

   30

7.10 Credit Agreements

   31

7.11 Hazardous Materials

   31

 

i



--------------------------------------------------------------------------------

7.12 Taxes

   31

7.13 True and Complete Disclosure

   31

7.14 Subsidiaries

   32

7.15 Compliance with Law.

   32

SECTION 8 COVENANTS OF THE BORROWER

   32

8.01 Financial Statements

   32

8.02 Litigation

   35

8.03 Corporate Existence, Etc.

   35

8.04 Insurance

   35

8.05 Use of Proceeds

   35

8.06 Indebtedness

   36

8.07 Fundamental Changes

   36

8.08 Liens

   37

8.09 Lines of Businesses

   38

8.10 Total Indebtedness to Total Capital

   38

8.11 Interest Coverage Ratio

   38

8.12 Transactions with Affiliates

   39

SECTION 9 EVENTS OF DEFAULT

   39

SECTION 10 THE ADMINISTRATIVE AGENT

   42

10.01 Appointment, Powers and Immunities

   42

10.02 Reliance by Administrative Agent

   42

10.03 Defaults

   43

10.04 Rights as a Lender

   43

10.05 Indemnification

   43

10.06 Non-Reliance on Administrative Agent and Other Lenders

   43

10.07 Failure to Act

   44

10.08 Resignation or Removal of Administrative Agent

   44

10.09 Lead Arrangers and Other Agents

   44

10.10 Exculpatory Provisions

   44

10.11 Administrative Agent May File Proofs of Claim

   45

SECTION 11 MISCELLANEOUS

   46

11.01 Waiver

   46

11.02 Notices

   46

11.03 Expenses, Etc

   47

11.04 Amendments, Etc

   48

11.05 Assignments and Participations

   48

11.06 Survival

   51

11.07 Captions

   51

11.08 Counterparts; Effectiveness

   51

11.09 Governing Law; Jurisdiction; Service of Process; Waiver of Jury Trial; Etc

   51

11.10 Successors and Assigns

   52

11.11 USA PATRIOT Act

   52

11.12 No Advisory or Fiduciary Relationship

   52

 

ii



--------------------------------------------------------------------------------

Annex I

  -    Commitments

Schedule I

  -    List of Indebtedness

Schedule II

  -    List of Certain Liens

EXHIBIT A

  -    Form of Loan Notice

EXHIBIT B

  -    Form of Assignment and Assumption

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of September 19, 2008, between NEWELL RUBBERMAID INC.,
a corporation duly organized and validly existing under the laws of the State of
Delaware (together with its successors, the “Borrower”); each of the lenders
which is a signatory hereto (together with its successors and permitted assigns,
individually, a “Lender” and, collectively, the “Lenders”); and BANK OF AMERICA,
N.A., as administrative agent for the Lenders (in such capacity, together with
its successors in such capacity, the “Administrative Agent”).

The Borrower has requested that the Lenders make a term loan to the Borrower in
an aggregate principal amount not exceeding $400,000,000 on the Effective Date.
The Lenders are prepared to make such term loan upon the terms and conditions
hereof, and, accordingly, the parties agree as follows:

SECTION 1

DEFINITIONS AND ACCOUNTING MATTERS

1.01 Certain Defined Terms. As used herein, the following terms shall have the
following meanings (all terms defined in this Section 1 or in other provisions
of this Agreement in the singular to have the same meanings when used in the
plural and vice versa):

“Additional Costs” has the meaning provided in Section 5.01.

“Adjusted LIBO Rate” shall mean, for any LIBO Rate Loan for any Interest Period,
a rate per annum (rounded upwards, if necessary, to the nearest 1/16 of 1%)
determined by the Administrative Agent to be equal to the LIBO Rate for the
Interest Period for such Loan divided by 1 minus the Reserve Requirement for
such Loan for such Interest Period.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Credit Documents.

“Administrative Agent Fee Letter” means the letter agreement dated August 26,
2008 among the Borrower, Bank of America and BAS.

“Administrative Agent’s Account” shall mean, such account as the Administrative
Agent shall designate in a notice to the Borrower and the Lenders.

“Advance Period” has the meaning provided in Section 4.04.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form supplied by the Administrative Agent.

“Affected Loans” has the meaning provided in Section 5.04.

“Affected Type” has the meaning provided in Section 5.04.

 

1



--------------------------------------------------------------------------------

“Affiliate” shall mean, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” has the meaning provided in Section 11.02.

“Applicable Lending Office” shall mean for each Lender and for each Type of Loan
the lending office of such Lender (or of an Affiliate of such Lender) designated
for such Type of Loan in the Administrative Questionnaire submitted by such
Lender or such other office of such Lender (or of an Affiliate of such Lender)
as such Lender may from time to time specify to the Administrative Agent and the
Borrower.

“Applicable Margin” shall mean, during any period when the Rating is at one of
the Rating Groups specified below, the percentage set forth below opposite the
reference to the relevant Type of Loan:

 

     Rating
Group I     Rating
Group II     Rating
Group III     Rating
Group IV     Rating
Group V     Rating
Group VI  

Applicable Margin for LIBO Rate Loans

   0.75 %    1.00 %    1.375 %    1.75 %    2.00 %    2.50 % 

Applicable Margin for Base Rate Loans

   0 %    0 %    0.375 %    0.75 %    1.00 %    1.50 % 

Any change in the Applicable Margin by reason of a change in the Moody’s Rating,
the Standard & Poor’s Rating or the Fitch Rating shall become effective on the
date of announcement or publication by the respective Rating Agency of a change
in such Rating or, in the absence of such announcement or publication, on the
effective date of such changed rating.

“Applicable Percentage” shall mean, with respect to any Lender at any time, with
respect to such Lender’s portion of the outstanding Term Loan at any time, the
percentage of the outstanding principal amount of the Term Loan held by such
Lender at such time. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Annex I or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 11.05 ), and accepted by the Administrative Agent, in the
form of Exhibit B or any other form approved by the Administrative Agent.

 

2



--------------------------------------------------------------------------------

“Bank of America” shall mean Bank of America, N.A. and its successors.

“BAS” means Banc of America Securities LLC, in its capacity as joint lead
arranger and joint bookrunner.

“Bankruptcy Code” means the United States Bankruptcy Code of 1978, as amended
from time to time.

“Base Rate” shall mean, with respect to any Base Rate Loan, for any day, the
higher of (a) the Federal Funds Rate for such day plus 1/2 of 1% and (b) the
Prime Rate for such day.

“Base Rate Loans” shall mean Loans which bear interest based upon the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning provided in Section 8.01.

“Business Day” shall mean any day (a) that is not a Saturday, Sunday or other
day on which commercial banks are authorized or required to close in New York
City and (b) if such day relates to the giving of notices in connection with a
borrowing of, a payment or prepayment of principal of or interest on, Conversion
of or into, or an Interest Period for, a LIBO Rate Loan or a notice by the
Borrower with respect to any such borrowing, payment, prepayment, Conversion or
Interest Period, also on which dealings in deposits are carried out in the
London interbank market.

“Capital Lease Obligations” shall mean, as to any Person, the obligations of
such Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP (including Statement of Financial Accounting
Standards No. 13 of the Financial Accounting Standards Board) and, for purposes
of this Agreement, the amount of such obligations shall be the capitalized
amount thereof, determined in accordance with GAAP (including such Statement
No. 13).

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Commitment” shall mean, as to each Lender, the obligation of such Lender to
make its portion of the Term Loan to the Borrower pursuant to Section 2.01 , in
the principal amount set opposite such Lender’s name on Annex I hereto under the
caption “Commitment”. The aggregate principal amount of the Commitments of all
of the Lenders as in effect on the Closing Date is FOUR HUNDRED MILLION DOLLARS
($400,000,000).

“Commitment Letter” means the letter agreement dated August 26, 2008 from Bank
of America, BAS, JPMCB and JPMorgan and accepted and agreed to by the Borrower.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus , without duplication and to the extent deducted in determining
such Consolidated Net

 

3



--------------------------------------------------------------------------------

Income for such period, the sum of (a) income tax expense, (b) interest expense,
amortization or writeoff of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness
(including the Loans), (c) depreciation and amortization expense,
(d) amortization of intangibles (including, but not limited to, goodwill) and
organization costs and (e) any extraordinary, unusual or non-recurring charges
or losses, and minus , to the extent included in determining such Consolidated
Net Income for such period, the sum of (a) interest income, (b) any
extraordinary, unusual or non-recurring income or gains (including, whether or
not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business) and (c) any other non-cash income, all as
determined on a consolidated basis.

“Consolidated Interest Expense” shall mean, for any period and without
duplication, total interest expense (including that attributable to Capital
Lease Obligations) of the Borrower and its Subsidiaries for such period with
respect to all outstanding Indebtedness of the Borrower and its Subsidiaries
accrued or capitalized during such period (whether or not actually paid during
such period) (including all commissions, discounts and other fees and charges
owed with respect to standby letters of credit and bankers’ acceptance financing
and net costs under Swap Agreements in respect of interest rates to the extent
such net costs are allocable to such period in accordance with GAAP), but
excluding any interest expense for such period relating to quarterly or monthly
income preferred securities, quarterly income capital securities or other
similar securities.

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of the Borrower and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Subsidiary of the Borrower or is merged into or consolidated with the
Borrower or any of its Subsidiaries, (b) the income (or deficit) of any Person
(other than a Subsidiary of the Borrower) in which the Borrower or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any security issued by the Borrower or any of its
Subsidiaries or of any agreement, instrument or other undertaking to which the
Borrower or any of its Subsidiaries is a party or by which any of them or their
respective property is bound (other than under any Credit Document) or
Requirement of Law applicable to such Subsidiary.

“Continue”, “Continuation” and “Continued” shall refer to a continuation
pursuant to Section 2.06(c) of a LIBO Rate Loan from one Interest Period to the
next Interest Period.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlling Stock Disposition” has the meaning provided in Section 8.07.

 

4



--------------------------------------------------------------------------------

“Convert”, “Conversion” and “Converted” shall refer to a conversion pursuant to
Section 2.06(c) of one Type of Loans into the other Type of Loans, which may be
accompanied by a transfer by a Lender (at its sole discretion) of a Loan from
one Applicable Lending Office to another).

“Credit Documents” shall mean this Agreement and the Notes, if any.

“Credit Extension” shall mean the making of the Term Loan hereunder.

“Default” shall mean an Event of Default or an event which with notice or lapse
of time or both would become an Event of Default.

“Disposition” shall have the meaning assigned to that term in Section 8.07(vi).

“Disposition Period” shall mean, for any Disposition, a period of twelve months
ending on the date of such Disposition.

“Dollars” and “$” shall mean lawful money of the United States of America.

“Effective Date” shall mean the date hereof.

“Environmental Affiliate” shall mean, as to any Person, any other Person whose
liability (contingent or otherwise) for any Environmental Claim such Person may
have retained, assumed or otherwise become liable (contingently or otherwise),
whether by contract, operation of law or otherwise; provided that each
Subsidiary of such Person, and each former Subsidiary or division of such Person
transferred to another Person, shall in any event be an “Environmental
Affiliate” of such Person.

“Environmental Claim” shall mean, with respect to any Person, any notice, claim,
demand or other communication (whether written or oral) by any other Person
alleging or asserting liability of such Person for investigatory costs, cleanup
costs, governmental response costs, damages to natural resources or other
Property, personal injuries, fines or penalties arising out of, based on or
resulting from (a) the presence, or release into the environment, of any
hazardous material at any location, whether or not owned by such Person, or
(b) circumstances forming the basis of any violation, or alleged violation, of
any Environmental Law.

“Environmental Laws” shall mean any and all Federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals or industrial, toxic or hazardous substances or wastes into the
environment, including, without limitation, ambient air, surface water, ground
water or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, chemicals or industrial, toxic or hazardous substances
or wastes.

 

5



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“Event of Default” shall have the meaning assigned to that term in Section 9.

“Federal Funds Rate” shall mean, for any day, the weighted average (rounded
upwards, if necessary, to the nearest 1/100th of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on such day as published by the Federal Reserve Bank of
New York on the Business Day next succeeding such day, provided that (i) if the
day for which such rate is to be determined is not a Business Day, the Federal
Funds Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(ii) if such rate is not so published for any day, the Federal Funds Rate for
such day shall be the average (rounded upwards, if necessary, to the next 1/100
th of 1%) of the quotations for such day for transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

“Fee Letter” means the letter agreement dated August 26, 2008 among the
Borrower, Bank of America, BAS, JPMCB and JPMorgan.

“Fitch” shall mean Fitch Investors Services, Inc. or any successor thereto.

“Fitch Rating” shall mean, as of any date, the rating most recently published by
Fitch relating to the unsecured, long-term, senior debt securities of the
Borrower.

“GAAP” shall mean generally accepted accounting principles applied on a basis
consistent with those which, in accordance with the last sentence of
Section 1.02(a) , are to be used in making the calculations for purposes of
determining compliance with the provisions of this Agreement.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Guarantee” of any Person shall mean any guarantee, endorsement, contingent
agreement to purchase or to furnish funds for the payment or maintenance of, or
any other contingent liability on or with respect to, the Indebtedness, other
obligations, net worth, working capital or earnings of any other Person
(including, without limitation, the liability of such Person in respect of the
Indebtedness of any partnership of which such Person is a general partner), or
the

 

6



--------------------------------------------------------------------------------

guarantee by such Person of the payment of dividends or other distributions upon
the stock of any other Person, or the agreement by such Person to purchase, sell
or lease (as lessee or lessor) property, products, materials, supplies or
services primarily for the purpose of enabling any other Person to make payment
of its obligations or to assure a creditor against loss, and the verb
“Guarantee” shall have a correlative meaning, provided that the term “Guarantee”
shall not include endorsements for collection or deposits in the ordinary course
of business.

“Indebtedness” shall mean, as to any Person at any date (without duplication):
(i) indebtedness created, issued, incurred or assumed by such Person for
borrowed money or evidenced by bonds, debentures, notes or similar instruments;
(ii) all obligations of such Person to pay the deferred purchase price of
property or services, excluding, however, trade accounts payable (other than for
borrowed money) arising in, and accrued expenses incurred in, the ordinary
course of business of such Person so long as such trade accounts payable are
paid within 120 days of the date the respective goods are delivered or the
services are rendered; (iii) all Indebtedness of others secured by a Lien on any
asset of such Person, whether or not such Indebtedness is assumed by such
Person; (iv) all Indebtedness of others Guaranteed by such Person; (v) all
Capital Lease Obligations; (vi) reimbursement obligations of such Person
(whether contingent or otherwise) in respect of bankers acceptances, surety or
other bonds and similar instruments (other than commercial, standby or
performance letters of credit); (vii) unpaid reimbursement obligations of such
Person (other than contingent obligations) in respect of commercial, standby or
performance letters of credit; and (viii) debt securities or obligations
(including preferred debt securities) issued in connection with Permitted
Securitizations included as indebtedness in accordance with GAAP on a
consolidated balance sheet of such Person.

“Interest Coverage Ratio” shall mean, as at any date of determination thereof,
the ratio of (a) Consolidated EBITDA for the period of four consecutive fiscal
quarters ending on or most recently ended prior to such date to (b) Consolidated
Interest Expense for such period.

“Interest Period” shall mean, with respect to any LIBO Rate Loan, each period
commencing on the date such LIBO Rate Loan is made or Converted from a Loan of
another Type or the last day of the next preceding Interest Period for such Loan
and ending on the numerically corresponding day in the first, second, third or
sixth calendar month thereafter, as the Borrower may select as provided in
Section 2.02 , except that each Interest Period that commences on the last
Business Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar month.
Notwithstanding the foregoing: (i) if any Interest Period would otherwise
commence before and end after the Maturity Date, such Interest Period shall not
be available hereunder; (ii) each Interest Period which would otherwise end on a
day which is not a Business Day shall end on the next succeeding Business Day
(or, in the case of an Interest Period for any LIBO Rate Loans, if such next
succeeding Business Day falls in the next succeeding calendar month, on the next
preceding Business Day); and (iii) notwithstanding clause (i) above, no Interest
Period for any LIBO Rate Loans shall have a duration of less than one month and,
if the Interest Period for any such Loans would otherwise be a shorter period,
such Loans shall not be available hereunder.

“JPMCB” shall mean JPMorgan Chase Bank, N.A.

 

7



--------------------------------------------------------------------------------

“JPMorgan” shall mean J.P. Morgan Securities Inc., in its capacity as a joint
lead arranger and joint bookrunner.

“Jurisdiction” shall mean, with respect to the Borrower, the country or
countries (including any political subdivision or taxing authority thereof or
therein) under whose laws the Borrower is organized or where the Borrower is
domiciled, resident or licensed or otherwise qualified to do business or where
any significant part of the Property of the Borrower is located.

“LIBO Rate” shall mean, for any Interest Period for any LIBO Rate Loan, the rate
for deposits with a maturity comparable to such Interest Period commencing on
the first day of such Interest Period equal to the British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, on the Quotation Date. If such rate is not available at such time for any
reason, then the “LIBO Rate” for such Interest Period shall be the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the LIBO Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

“LIBO Rate Loans” shall mean Loans the interest rates on which are determined on
the basis of Adjusted LIBO Rates.

“Lien” shall mean, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset.
For the purposes of this Agreement, the Borrower or any Subsidiary shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
capital lease or other title retention agreement relating to such asset.

“Loans” means an extension of credit by a Lender to the Borrower under Article
II in the form of a portion of the Term Loan.

“Loan Notice” means a notice of (a) a borrowing of the Term Loan pursuant to
Section 2.02(a) , (b) a conversion of Loans from one type to the other pursuant
to Section 2.06 (c) a continuation of LIBO Rate Loans pursuant to
Section 2.06(c) , which, if in writing, shall be substantially in the form of
Exhibit A.

“Majority Lenders” shall mean, at any time, Lenders holding in the aggregate
more than 50% of the outstanding Term Loan at such time.

“Mandatory Cost” shall mean, with respect to any Lender, the cost, if any,
imputed to such Lender of compliance with the cash ratio and special deposit
requirements of the Bank of England and/or the banking supervision or other
costs imposed by the Financial Services Authority during the relevant period, as
determined by the Bank of England and/or Financial Services Authority during
such relevant period.

 

8



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean a material adverse effect on (i) the
consolidated financial condition, operations, business or prospects of the
Borrower and its Subsidiaries (taken as a whole), (ii) the ability of the
Borrower to perform its obligations under any of the Credit Documents or
(iii) the validity or enforceability of any of the Credit Documents.

“Maturity Date” shall mean September 19, 2011.

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.

“Moody’s Rating” shall mean, as of any date, the rating most recently published
by Moody’s relating to the unsecured, long-term, senior debt securities of the
Borrower.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Worth” shall mean, at any time, the consolidated stockholders’ equity of
the Borrower and its Subsidiaries determined on a consolidated basis without
duplication in accordance with GAAP.

“Non-Strategic Property” shall mean (a) Property related to the Borrower’s
(i) Rubbermaid Home Product’s insulated products (e.g. coolers and totes, etc.),
outdoor shed and storage solutions businesses and (ii) Ashland Hardware Systems
business and (b) Property acquired as part of the acquisition of a business that
is designated by resolution of the Board of Directors of the Borrower adopted no
later than six months after such acquisition as non-strategic Property.

“Notes” shall mean the promissory notes provided for by Section 2.05(d).

“Participant” has the meaning provided in Section 11.05(c)(i).

“Payor” has the meaning provided in Section 4.04.

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all its functions under ERISA.

“Permitted Activities” has the meaning provided in Section 8.09.

“Permitted Securitization” shall mean any transaction or series of transactions
that may be entered into by the Borrower or any of its Subsidiaries pursuant to
which the Borrower or such Subsidiary, as the case may be, may sell, convey or
otherwise transfer, or grant a security interest in, any receivables (whether
now existing or arising in the future) of the Borrower or any of its
Subsidiaries and any assets related thereto, including all collateral securing
such receivables, all contracts and all guarantees or other obligations in
respect of such receivables

 

9



--------------------------------------------------------------------------------

and the proceeds of such receivables; provided that (a) there shall be no
recourse under such securitization to the Borrower or any of its other
Subsidiaries other than pursuant to Standard Securitization Undertakings and
(b) the Administrative Agent shall be reasonably satisfied that the terms of
such securitization are in compliance with the terms of this Agreement.

“Person” shall mean an individual, a corporation, a company, a limited liability
company, a voluntary association, a partnership, a trust, an unincorporated
organization or a government or any agency, instrumentality or political
subdivision thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) which is or was established, sponsored, maintained or contributed to, by
the Borrower or any ERISA Affiliate and is or was subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA.

“Platform” has the meaning provided in Section 8.01.

“Post-Default Rate” shall mean, in respect of any principal of any Loan or any
other amount payable by the Borrower under this Agreement or any Note which is
not paid when due (whether at stated maturity, by acceleration or otherwise), a
rate per annum during the period commencing on the due date until such amount is
paid in full equal to the sum of 2% plus the Base Rate as in effect from time to
time plus the Applicable Margin for Base Rate Loans ( provided that, if such
amount in default is principal of a LIBO Rate Loan and the due date is a day
other than the last day of the Interest Period therefor, the “Post-Default Rate“
for such principal shall be, for the period commencing on the due date and
ending on the last day of the Interest Period therefor, 2% above the interest
rate for such Loan as provided in Section 3.02 and, thereafter, the rate
provided for above in this definition).

“Prime Rate” shall mean a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in the Prime Rate announced by Bank of America shall take effect at the opening
of business specified in the public announcement of such change.

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible
(including, without limitation, shares of capital stock).

“Proposed Lender” has the meaning provided in Section 5.07.

“Quarterly Dates” shall mean the last Business Day of each March, June,
September and December, the first of which shall be the first such day after the
Effective Date.

“Quotation Date” shall mean, for any Interest Period, the date two Business Days
prior to the commencement of such Interest Period.

 

10



--------------------------------------------------------------------------------

“Rating” shall mean the Moody’s Rating, the Standard & Poor’s Rating or the
Fitch Rating.

“Rating Agency” shall mean Moody’s, Standard & Poor’s or Fitch.

“Rating Group I” shall mean any two of the following: the Moody’s Rating is at
or above A2, the Standard & Poor’s Rating is at or above A or the Fitch Rating
is at or above A; “Rating Group II” shall mean (a) any two of the following: the
Moody’s Rating is at or above A3, the Standard & Poor’s Rating is at or above A-
or the Fitch Rating is at or above A- and (b) Rating Group I is not in effect;
“Rating Group III” shall mean (a) any two of the following: the Moody’s Rating
is at or above Baa1, the Standard & Poor’s Rating is at or above BBB+ or the
Fitch Rating is at or above BBB+ and (b) neither Rating Group I nor Rating Group
II is in effect;

“Rating Group IV” shall mean (a) any two of the following: the Moody’s Rating is
at or above Baa2, the Standard & Poor’s Rating is at or above BBB or the Fitch
Rating is at or above BBB and (b) neither Rating Group I, Rating Group II nor
Rating Group III is in effect; “Rating Group V” shall mean (a) any two of the
following: the Moody’s Rating is at or above Baa3, the Standard & Poor’s Rating
is at or above BBB- or the Fitch Rating is at or above BBB- and (b) neither
Rating Group I, Rating Group II, Rating Group III nor Rating Group IV is in
effect;

“Rating Group VI” shall mean none of Rating Group I, Rating Group II, Rating
Group III, Rating Group IV and Rating Group V is in effect; provided that (i) if
at any time the Company has two or three Ratings falling within two different
Rating Groups that are one Rating Group apart, the relevant Rating Group for
purposes of determining the Applicable Margin shall be the Rating Group for the
higher of the Moody’s Rating (if any) or the Standard & Poor’s Rating (if any),
(ii) if at any time the Company has two or three Ratings falling within
different Rating Groups that are two or more Rating Groups apart, the relevant
Rating Group for purposes of determining the Applicable Margin shall be the
Rating Group that is one level above the Rating Group for the lower (or the
lowest, as the case may be) of such Ratings and (iii) for this purpose of this
proviso, Rating Group I is higher than Rating Group II, Rating Group II is
higher than Rating Group III, Rating Group III is higher than Rating Group IV,
Rating Group IV is higher than Rating Group V and Rating Group V is higher than
Rating Group VI).

“Register” shall have the meaning assigned to that term in Section 11.05.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System (or any successor), as the same may be amended or supplemented
from time to time.

“Regulatory Change” shall mean, with respect to any Lender, any change after the
date hereof, in United States Federal, state or foreign law or regulations
(including Regulation D) or the adoption or making after such date of any
interpretations, directives or requests applying to a class of banks including
such Lender of or under any United States Federal, state or foreign law or
regulations (whether or not having the force of law) by any court or
governmental or monetary authority charged with the interpretation or
administration thereof.

 

11



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Requesting Lender” has the meaning set forth in Section 5.07.

“Required Payment” has the meaning provided in Section 4.04.

“Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Reserve Requirement” shall mean, for any Interest Period for any LIBO Rate
Loan, the effective maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the Federal Reserve System
in New York City with deposits exceeding one billion Dollars against
“Eurocurrency liabilities” (as such term is used in Regulation D). Without
limiting the effect of the foregoing, the Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks by reason of any
Regulatory Change against (i) any category of liabilities which includes
deposits by reference to which the LIBO Rate is to be determined or (ii) any
category of extensions of credit or other assets which includes LIBO Rate Loans.

“Revolving Credit Agreement” means that certain credit agreement dated as of
November 14, 2005, by and between the Borrower, each of the lenders from time to
time party thereto and JPMCB, as administrative agent, as amended or modified
from time to time.

“Significant Subsidiary” shall mean, at any time, any Subsidiary of the Borrower
if the revenues of such Subsidiary and its Subsidiaries for the four consecutive
fiscal quarters of such Subsidiary most recently ended (determined on a
consolidated basis without duplication in accordance with GAAP and whether or
not such Person was a Subsidiary of the Borrower during all or any part of the
fiscal period of the Borrower referred to below) exceed an amount equal to
7 1/2 % of the revenues of the Borrower and its Subsidiaries for the four
consecutive fiscal quarters of the Borrower most recently ended (determined on a
consolidated basis without duplication in accordance with GAAP and including
such Subsidiary and its Subsidiaries on a pro forma basis if such Subsidiary was
not a Subsidiary of the Borrower).

“Standard & Poor’s” shall mean Standard & Poor’s Ratings Services, or any
successor thereto.

“Standard and Poor’s Rating” shall mean, as of any date, the rating most
recently published by Standard & Poor’s relating to the unsecured, long-term,
senior debt securities of the Borrower.

 

12



--------------------------------------------------------------------------------

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary that
are reasonably customary in the non-recourse securitization of receivables
transactions.

“Subsidiary” of any Person shall mean any corporation, partnership, limited
liability company or other entity of which at least a majority of the
outstanding shares of stock or other ownership interests having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions of such corporation, partnership,
limited liability company or other entity (irrespective of whether or not at the
time stock or other ownership interests of any other class or classes of such
corporation, partnership, limited liability company or other entity shall have
or might have voting power by reason of the happening of any contingency) is at
the time directly or indirectly owned or controlled by such Person and/or one or
more of the Subsidiaries of such Person.“Wholly-Owned Subsidiary” shall mean any
such corporation, partnership, limited liability company or other entity of
which all such shares or other ownership interests, other than directors’
qualifying shares or shares held by nominees to satisfy any requirement as to
minimum number of shareholders, are so owned or controlled.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or any of its Subsidiaries shall be a “Swap Agreement”.

“Taxes” shall have the meaning assigned to that term in Section 5.06(a).

“Term Loan” shall have the meaning assigned to that term in Section 2.01.

“Total Capital” shall mean the sum of (i) Net Worth plus (ii) Total
Indebtedness.

“Total Consolidated Assets” shall mean, as at any time, the total of all the
assets appearing on a consolidated balance sheet of the Borrower and its
Subsidiaries determined in accordance with generally accepted accounting
principles applicable to the type of business in which the Borrower and such
Subsidiaries are engaged, and may be determined as of a date, selected by the
Borrower, not more than sixty days prior to the happening of the event for which
such determination is being made.

“Total Indebtedness” shall mean, as at any time, the total Indebtedness of the
Borrower and its Subsidiaries determined on a consolidated basis without
duplication.

“Type” shall have the meaning assigned to that term in Section 1.03.

“Wholly-Owned Subsidiary” shall have the meaning assigned to that term in the
definition of the term “Subsidiary”.

 

13



--------------------------------------------------------------------------------

1.02 Accounting Terms and Determinations. (a) All accounting terms used herein
shall be interpreted, and, unless otherwise disclosed to the Lenders in writing
at the time of delivery thereof in the manner described in subsection (b) below,
all financial statements and certificates and reports as to financial matters
required to be delivered to the Lenders hereunder shall be prepared, in
accordance with generally accepted accounting principles applied on a basis
consistent with those used in the preparation of the latest financial statements
furnished to the Lenders hereunder after the date hereof (or, until such
financial statements are furnished, consistent with those used in the
preparation of the financial statements referred to in Section 7.02(a) ). All
calculations made for the purposes of determining compliance with the terms of
Sections 8.07(a)(vi) , 8.10 and 8.11 shall, except as otherwise expressly
provided herein, be made by application of generally accepted accounting
principles applied on a basis consistent with those used in the preparation of
the annual or quarterly financial statements furnished to the Lenders pursuant
to Section 8.01 (or, until such financial statements are furnished, consistent
with those used in the preparation of the financial statements referred to in
Section 7.02(a) ) unless (i) the Borrower shall have objected to determining
such compliance on such basis at the time of delivery of such financial
statements or (ii) the Majority Lenders shall so object in writing within
30 days after delivery of such financial statements, in either of which events
such calculations shall be made on a basis consistent with those used in the
preparation of the latest financial statements as to which such objection shall
not have been made (which, if objection is made in respect of the first
financial statements delivered under Section 8.01 , shall mean the financial
statements referred to in Section 7.02(a) ).

(b) The Borrower shall deliver to the Lenders at the same time as the delivery
of any annual or quarterly financial statement under Section 8.01 (i) a
description in reasonable detail of any material variation between the
application of accounting principles employed in the preparation of such
statement and the application of accounting principles employed in the
preparation of the next preceding annual or quarterly financial statements as to
which no objection has been made in accordance with the last sentence of
subsection (a) above and (ii) reasonable estimates of the difference between
such statements arising as a consequence thereof.

(c) To enable the ready and consistent determination of compliance with the
covenants set forth in Section 8 , the Borrower shall not change the last day of
its fiscal year from December 31, or the last days of the first three fiscal
quarters in each of its fiscal years from March 31, June 30 and September 30,
respectively.

1.03 Types of Loans. Loans hereunder are distinguished by “Type”. The “Type” of
a Loan refers to whether such Loan is a Base Rate Loan or a LIBO Rate Loan, each
of which constitutes a Type.

1.04 Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,

 

14



--------------------------------------------------------------------------------

instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Sections, Annexes,
Exhibits and Schedules shall be construed to refer to Sections of, and Annexes,
Exhibits and Schedules to, this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

SECTION 2

TERM LOAN.

2.01 Term Loan. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make its portion of a term loan (the “Term Loan”) to
the Borrower in Dollars on the Effective Date in an amount not to exceed such
Lender’s Term Loan Commitment. Amounts repaid on the Term Loan may not be
reborrowed. The Term Loan may consist of Base Rate Loans or LIBO Rate Loans or a
combination thereof, as further provided herein.

2.02 Borrowing of the Term Loan.

(a) The borrowing of the Term Loan shall be made upon the Borrower’s irrevocable
notice to the Administrative Agent, which may be given by telephone. Such notice
must be received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of such borrowing if the borrowing
will consist of LIBO Rate Loans, and (ii) one Business Day prior to such
borrowing if the borrowing will consist of Base Rate Loans. Such telephonic
notice by the Borrower pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Loan Notice,
appropriately completed and signed by an authorized officer of the Borrower.
Such Loan Notice (whether telephonic or written) shall specify (i) the requested
date of the borrowing (which shall be a Business Day), (ii) the principal amount
of the Term Loan to be borrowed, (iii) the Type to be borrowed, and (iv) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify the Type of the Term Loan in such Loan Notice, then
the Term Loan shall be made as a Base Rate Loan. If the Borrower requests a
borrowing of a LIBO Rate Loan in such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.

(b) Following receipt of such Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
Term Loan. Each Lender shall make the amount of its Term Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. New York time on the Business Day
specified in such Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 6.01 and Section 6.02 , the Administrative Agent shall make
all funds so

 

15



--------------------------------------------------------------------------------

received available to the Borrower in immediately available funds either by
(i) crediting the account of the Borrower on the books of Bank of America with
the amount of such funds or (ii) wire transfer of such funds to an account or
accounts of the Borrower, in each case in accordance with instructions provided
to the Administrative Agent by the Borrower.

2.03 Fees. The Borrower agrees to pay to the Administrative Agent and BAS, for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter and the Administrative Agent Fee Letter. Such fees shall be fully
earned when paid and shall be non-refundable for any reason whatsoever.

2.04 Several Obligations; Remedies Independent. The failure of any Lender to
make its portion of the Term Loan to be made by it on the date specified
therefor shall not relieve any other Lender of its obligation to make its
portion of the Term Loan on such date, and no Lender shall be responsible for
the failure of any other Lender to make its portion of the Term Loan to be made
by such other Lender. The amounts payable by the Borrower at any time hereunder
and under its Notes to each Lender shall be a separate and independent debt and
each Lender shall be entitled to protect and enforce its rights arising out of
this Agreement and the Notes, and it shall not be necessary for any other Lender
or the Administrative Agent to consent to, or be joined as an additional party
in, any proceedings for such purposes.

2.05 Evidence of Debt. (a) Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the indebtedness of the
Borrower to such Lender resulting from its portion of the Term Loan made by such
Lender, including the amounts of principal and interest payable and paid to such
Lender from time to time hereunder.

(b) The Administrative Agent shall maintain accounts in which it shall record
(i) the date, amount, maturity date and interest rate of each Loan hereunder,
the Type thereof and the Interest Period (if any) applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

(c) The entries made in the accounts maintained pursuant to clause (a) or (b) of
this Section 2.05 shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(d) Any Lender may request that the portion of the Term Loan made by it to the
Borrower be evidenced by a promissory note of the Borrower. In such event, the
Borrower shall prepare, execute and deliver to such Lender one or more
promissory notes payable to the order of such Lender and in a form approved by
the Administrative Agent (the “Notes”).

2.06 Prepayments; Conversions and Continuations. (a) The Term Loan may be
prepaid in whole or in part without premium or penalty upon not less than
(i) (in the case of Base Rate Loans) one Business Day’s, and (ii) (in the case
of LIBO Rate Loans) three Business Days’,

 

16



--------------------------------------------------------------------------------

prior notice to the Administrative Agent (which shall promptly notify the
Lenders). Each notice shall specify the prepayment date (which shall be a
Business Day) and the Type(s) of Loans to be prepaid and the amount of the
prepayment and shall be irrevocable and effective only upon receipt by the
Administrative Agent not later than 11:00 a.m. New York time on the number of
Business Days specified above prior to the relevant date of prepayment. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and the amount of such Lender’s Applicable Percentage of such
prepayment.

(b) If such notice is given by the Borrower, the Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a LIBO Rate Loan shall
be accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 5.05. Each such prepayment shall
be applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages. Each such prepayment of the Term Loan shall be applied
to the remaining principal amortization payments thereof on a pro rata basis.

(c) The Borrower shall have the right to Convert Loans of one Type into Loans of
another Type or Continue LIBO Rate Loans as such at any time or from time to
time, upon not less than (i) (in the case of any Conversion into Base Rate
Loans) one Business Day’s, and (ii) (in the case of any Conversion into, or
Continuation as, LIBO Rate Loans), three Business Days’, prior notice to the
Administrative Agent (which shall promptly notify the Lenders), which notice may
be given by telephone and shall specify the amount (which shall be in integral
multiples of $1,000,000) and Type of each Loan to be Converted or Continued
(and, in the case of Conversion, the Type of Loan to result from such
Conversion), the duration of the Interest Period for any LIBO Rate Loans to be
Continued or to result from such Conversion, and the date of Conversion or
Continuation (which shall be a Business Day) and shall be irrevocable and
effective only upon receipt by the Administrative Agent not later than
11:00 a.m. New York time on the number of Business Days specified above prior to
the relevant date of Conversion or Continuation. Each telephonic notice by the
Borrower pursuant to this Section 2.06(c) must be confirmed promptly by delivery
to the Administrative Agent of a written Loan Notice. In the event that the
Borrower fails to select the Type of Loan or the duration of any Interest Period
for any LIBO Rate Loan, within the time period specified above, such Loan (if
outstanding as a LIBO Rate Loan) will be automatically Converted into a Base
Rate Loan on the last day of the then current Interest Period for such Loan or
(if outstanding as a Base Rate Loan) will remain as, a Base Rate Loan.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for LIBO Rate Loans upon
determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to the borrowing of the Term Loan, all Conversions of
Loans from one Type to the other, and all Continuations of Loans as the same
Type, there shall not be more than 5 Interest Periods in effect with respect to
all Loans.

 

17



--------------------------------------------------------------------------------

SECTION 3

PAYMENTS OF PRINCIPAL AND INTEREST

3.01 Repayment of Loans. The Borrower shall repay the outstanding principal
amount of the Term Loan in installments on the dates and in the amounts set
forth in the table set forth below (as such installments may hereafter be
adjusted as a result of prepayments made pursuant to Section 2.06(a) :

 

Payment Dates

 

Principal Amortization Payment

September 19, 2009

  $50,000,000

September 19, 2010

  $100,000,000

Maturity Date

  Outstanding Principal Balance of Term Loan

3.02 Interest. (a) The Borrower hereby promises to pay to the Administrative
Agent for account of each Lender interest on the unpaid principal amount of the
Term Loan, for the period commencing on the date of the Term Loan to but
excluding the date the Term Loan shall be paid in full, at the following rates
per annum:

(i) during such period as any portion of the Term Loan is a Base Rate Loan, the
Base Rate (as in effect from time to time) plus, the Applicable Margin; and

(ii) during such period as any portion of the Term Loan is a LIBO Rate Loan, for
each Interest Period relating thereto, the LIBO Rate for such portion of the
Term Loan for such Interest Period plus the Applicable Margin.

Notwithstanding the foregoing, the Borrower hereby promises to pay to the
Administrative Agent for account of each Lender interest at the applicable
Post-Default Rate on any principal of the Term Loan made by such Lender to the
Borrower, and (to the fullest extent permitted by law) on any other amount
payable by the Borrower hereunder or under the Note held by such Lender to or
for account of such Lender, which shall not be paid in full when due (whether at
stated maturity, by acceleration or otherwise), for the period commencing on the
due date thereof until the same is paid in full.

(b) Accrued interest on the Term Loan shall be payable (i) (in the case of a
Base Rate Loan) quarterly on the Quarterly Dates, (ii) in the case of a LIBO
Rate Loan, on the last day of each Interest Period therefor and, if such
Interest Period is longer than three months, at three-month intervals following
the first day of such Interest Period and (iii) (in the case of any LIBO Rate
Loan Converted into a Base Rate Loan pursuant to Section 2.06(c) ) on the date
of Conversion (but only on the principal amount so Converted), except that
interest payable at the Post-Default Rate shall be payable from time to time on
demand.

 

18



--------------------------------------------------------------------------------

(c) Promptly after the determination of any Adjusted LIBO Rate provided for
herein, the Administrative Agent shall (i) notify the Lenders to which interest
at such Adjusted LIBO Rate is payable and the Borrower thereof and (ii) at the
request of the Borrower, furnish to the Borrower a copy of publication by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent) on the basis of which the
relevant LIBO Rate was determined. At any time that the Administrative Agent
determines the Adjusted LIBO Rate on a basis other than using the BBA LIBOR as
published by Reuters, the Administrative Agent shall promptly notify the
Borrower and provide information in reasonable detail as to such determination.

SECTION 4

PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.

4.01 Payments. (a) Except to the extent otherwise provided herein, all payments
of principal of and interest on Loans payable by the Borrower under this
Agreement and the Notes, shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Administrative Agent’s
Account, for account of the Lenders, not later than 2:00 p.m. New York time, on
the date on which such payment shall become due (each such payment made after
such time on such due date to be deemed to have been made on the next succeeding
Business Day).

(b) If the Borrower shall default in the payment when due of any principal,
interest or other amounts to be made by the Borrower under this Agreement or the
Notes, any Lender for whose account any such payment is to be made may (but
shall not be obligated to) debit the amount of any such payment due such Lender
which is not made by such time to any ordinary deposit account of the Borrower
with such Lender (with notice to the Borrower and the Administrative Agent).

(c) The Borrower shall, at the time of making each payment under this Agreement
or any Note for account of any Lender, specify to the Administrative Agent the
Loans or other amounts payable by the Borrower hereunder to which such payment
is to be applied (and in the event that the payor fails to so specify, or if an
Event of Default has occurred and is continuing, such Lender may apply such
payment received by it from the Administrative Agent to such amounts then due
and owing to such Lender as such Lender may determine).

(d) Each payment received by the Administrative Agent under this Agreement or
any Note for account of any Lender shall be paid promptly to such Lender, in
immediately available funds.

(e) If the due date of any payment under this Agreement or any Note would
otherwise fall on a day which is not a Business Day such date shall be extended
to the next succeeding Business Day and interest shall be payable for any
principal so extended for the period of such extension.

 

19



--------------------------------------------------------------------------------

4.02 Pro Rata Treatment. Except to the extent otherwise provided herein: (a) the
borrowing from the Lenders of the Term Loan under Section 2.01 shall be made
from the Lenders, pro rata according to the amounts of their respective
Commitments, and the Conversion or Continuation of Loans of a particular Type
(other than Conversions provided for by Section 5.04 ) shall be made pro rata
among the relevant Lenders according to their respective Commitments; (b) each
payment of principal of the Term Loan by the Borrower shall be made for account
of the Lenders pro rata in accordance with the respective unpaid principal
amount of the Term Loan held by the Lenders; and (c) each payment of interest on
the Term Loan by the Borrower shall be made for account of the Lenders pro rata
in accordance with the amounts of interest due and payable to the respective
Lenders; provided that, if an Event of Default shall have occurred and be
continuing, each payment of principal of and interest on the Term Loan and other
amounts owing hereunder by the Borrower shall be made for account of the Lenders
pro rata in accordance with the aggregate amounts of all principal of and
interest on the Term Loan and all other amounts owing hereunder by the Borrower
then due and payable to the respective Lenders.

4.03 Computations. Interest on Term Loan shall be computed on the basis of a
year of 360 days and actual days elapsed (including the first day but excluding
the last day) occurring in the period for which payable; provided that interest
on Base Rate Loans shall be computed on the basis of a year of 365 or 366 days,
as the case may be, and actual days elapsed (including the first day but
excluding the last day) occurring in the period for which payable.

 

20



--------------------------------------------------------------------------------

4.04 Non-Receipt of Funds by the Administrative Agent. Unless the Administrative
Agent shall have been notified by a Lender or the Borrower (each, a “Payor”)
prior to the time by, and on the date on, which such Payor is scheduled to make
payment to the Administrative Agent of (in the case of a Lender) a payment to be
made by it hereunder or (in the case of the Borrower) a payment to the
Administrative Agent for account of one or more of the Lenders hereunder (such
payment being herein called the “Required Payment”), which notice shall be
effective upon receipt, that it does not intend to make the Required Payment to
the Administrative Agent, the Administrative Agent may assume that the Required
Payment has been made and may, in reliance upon such assumption (but shall not
be required to), make the amount thereof available to the intended recipient(s)
on such date; and, if the Payor has not in fact made the Required Payment to the
Administrative Agent, the recipient(s) of such payment shall, on demand, repay
to the Administrative Agent the amount so made available together with interest
thereon in respect of each day during the period commencing on the date such
amount was so made available by the Administrative Agent to but not including
the date the Administrative Agent recovers such amount (the “Advance Period”) at
a rate per annum equal to (a) if the recipient is the Borrower, the Base Rate in
effect on such day and (b) if the recipient is a Lender, the Federal Funds Rate
in effect on such day; and, if such recipient(s) shall fail promptly to make
such payment, the Administrative Agent shall be entitled to recover such amount,
on demand, from the Payor, together with interest thereon for each day during
the Advance Period at a rate per annum equal to (i) if the Payor is the
Borrower, the rate of interest payable on the Required Payment as provided in
the second sentence of Section 3.02(a) and (ii) if the Payor is a Lender, during
the period commencing on the date such amount was so made available to but
excluding the date three Business Days following such date, the Federal Funds
Rate in effect on such day and, thereafter, the Base Rate in effect on such day.

4.05 Set-off; Sharing of Payments. (a) The Borrower agrees that, in addition to
(and without limitation of) any right of set-off, bankers’ lien or counterclaim
a Lender may otherwise have, each Lender and each of its Affiliates shall be
entitled, at its option, to offset balances held by it for account of the
Borrower at any of its offices, against any principal of or interest on any of
such Lender’s Loans which is not paid when due (regardless of whether such
balances are then due to the Borrower) in which case it shall promptly notify
the Borrower and the Administrative Agent thereof, provided that such Lender’s
failure to give such notice shall not affect the validity thereof.

(b) If any Lender shall obtain payment of any principal of or interest on that
portion of the Term Loan made by it under this Agreement through the exercise of
any right of set-off, bankers’ lien or counterclaim or similar right or
otherwise, and, as a result of such payment, such Lender shall have received a
greater percentage of the amounts then due hereunder to such Lender in respect
of the Term Loan than the percentage received by any other Lenders, it shall
promptly purchase from such other Lenders participations in (or, if and to the
extent specified by such Lender, direct interests in) the portion of the Term
Loan made by such other Lenders (or in the interest thereon, as the case may be)
in such amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all the Lenders shall share the benefit of such
excess payment (net of any expenses which may be incurred by such Lender in
obtaining or preserving such excess payment) pro rata in accordance with the
unpaid principal and interest on the portion of the Term Loan held by each of
the Lenders. To such end all the Lenders shall

 

21



--------------------------------------------------------------------------------

make appropriate adjustments among themselves (by the resale of participations
sold or otherwise) if such payment is rescinded or must otherwise be restored.
The Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the portion of the Term Loan made by other Lenders (or in the
interest thereon, as the case may be) may exercise all rights of set-off,
bankers’ lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender were a direct holder of a portion of the Term Loan
(or in the interest thereon, as the case may be) in the amount of such
participation. Nothing contained herein shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise, and retain the
benefits of exercising, any such right with respect to any other indebtedness or
obligation of the Borrower. If under any applicable bankruptcy, insolvency or
other similar law, any Lender receives a secured claim in lieu of a set-off to
which this Section 4.05 applies, such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Lenders entitled under this Section 4.05 to share in the
benefits of any recovery on such secured claim.

SECTION 5

YIELD PROTECTION AND ILLEGALITY

5.01 Additional Costs. (a) The Borrower shall pay directly to each Lender from
time to time such amounts as such Lender may determine to be necessary to
compensate such Lender for any costs that such Lender determines are
attributable to its making or maintaining of any LIBO Rate Loans or its
obligation to make any LIBO Rate Loans hereunder, or any reduction in any amount
receivable by such Lender hereunder in respect of any of such Loans or such
obligation (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”), resulting from any Regulatory Change that:

(i) changes the basis of taxation of any amounts payable to such Lender under
this Agreement or its Note in respect of any of such Loans (other than taxes
imposed on or measured by the overall net income of such Lender or of its
Applicable Lending Office for any of such Loans by the jurisdiction in which
such Lender has its principal office or such Applicable Lending Office); or

(ii) imposes or modifies any reserve, special deposit or similar requirements
(other than the Reserve Requirement utilized in the determination of the
Adjusted LIBO Rate for such Loan and Mandatory Costs utilized in the
determination of the LIBO Rate for such Loan) relating to any extensions of
credit or other assets of, or any deposits with or other liabilities of, such
Lender (including, without limitation, any of such Loans or any deposits
referred to in the definition of “LIBO Rate” in Section 1.01 ), or any
commitment of such Lender (including, without limitation, the Commitment of such
Lender hereunder); or

(iii) imposes any other condition affecting this Agreement or its Note (or any
of such extensions of credit or liabilities) or its Commitment.

 

22



--------------------------------------------------------------------------------

If any Lender requests compensation from the Borrower under this Section 5.01(a)
, the Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender thereafter to make or Continue
LIBO Rate Loans or to Convert Base Rate Loans into LIBO Rate Loans, until the
Regulatory Change giving rise to such request ceases to be in effect (in which
case the provisions of Section 5.04 shall be applicable), provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.

(b) Without limiting the effect of the foregoing provisions of this Section 5.01
(but without duplication), if any Lender determines that any Regulatory Change
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Regulatory Change (taking into consideration
such Lender’s policies and the policies of such Lender’s holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered.

(c) Each Lender shall notify the Borrower of any event occurring after the date
hereof entitling such Lender to compensation under paragraph (a) or (b) of this
Section 5.01 as promptly as practicable, but in any event within 45 days, after
such Lender obtains actual knowledge thereof. If any Lender fails to give such
notice within 45 days after it obtains actual knowledge of such an event, such
Lender shall, with respect to compensation payable pursuant to this Section 5.01
in respect of any costs resulting from such event, only be entitled to payment
under this Section 5.01 for costs incurred from and after the date 45 days prior
to the date that such Lender does give such notice. Each Lender will furnish to
the Borrower a certificate setting forth the basis and amount of each request by
such Lender for compensation under paragraph (a) or (b) of this Section 5.01.
Determinations and allocations by any Lender for purposes of this Section 5.01
of the effect of any Regulatory Change pursuant to paragraph (a) of this
Section 5.01 , or of the effect of capital maintained pursuant to paragraph (b)
of this Section 5.01 , on its costs or rate of return of maintaining Loans or
its obligation to make Loans, or on amounts receivable by it in respect of
Loans, and of the amounts required to compensate such Lender under this
Section 5.01 , shall be conclusive absent manifest error, provided that such
determinations and allocations are made on a reasonable basis.

(d) Each Lender will designate a different Applicable Lending Office for the
Loans of such Lender affected by any event specified in paragraphs (a) or (b) of
this Section 5.01 or in Section 5.03 if such designation will avoid the need
for, or reduce the amount of, such compensation or suspension, as the case may
be, and will not, in the sole opinion of such Lender, be disadvantageous to such
Lender.

5.02 Limitation on Types of Loans. If the Required Lenders determine that for
any reason in connection with any request for a LIBO Rate Loan or a Conversion
to or Continuation thereof that (a) Dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such LIBO Rate Loan, (b) adequate and

 

23



--------------------------------------------------------------------------------

reasonable means do not exist for determining the LIBO Rate for any requested
Interest Period with respect to a proposed LIBO Rate Loan, or (c) the LIBO Rate
for any requested Interest Period with respect to a proposed LIBO Rate Loan does
not adequately and fairly reflect the cost to the Lenders of funding such Loan,
the Administrative Agent will promptly notify the Borrower and all Lenders.
Thereafter, the obligation of the Lenders to make or maintain LIBO Rate Loans
shall be suspended until the Administrative Agent revokes such notice. The
Administrative Agent agrees to promptly revoke such notice upon the relevant
circumstances ceasing to exist. Upon receipt of such notice, the Borrower may
revoke any pending request for a borrowing, Conversion or Continuation of LIBO
Rate Loans or, failing that, will be deemed to have converted such request into
a request for a borrowing of Base Rate Loans in the amount specified therein.

5.03 Illegality. Notwithstanding any other provision of this Agreement, in the
event that it becomes unlawful for any Lender or its Applicable Lending Office
to honor its obligation to make or maintain LIBO Rate Loans hereunder, then such
Lender shall promptly notify the Borrower thereof (with a copy to the
Administrative Agent) and such Lender’s obligation to make or Continue, or
Convert Base Rate Loans into, LIBO Rate Loans shall be suspended until such time
as such Lender may again make and maintain LIBO Rate Loans (in which case the
provisions of Section 5.04 shall be applicable).

5.04 Base Rate Loans Pursuant to Sections 5.01 and 5.03. If the obligation of
any Lender to make, Continue, or to Convert Base Rate Loans into, any LIBO Rate
Loans shall be suspended pursuant to Section 5.01 or 5.03 (Loans of such type
being herein called “Affected Loans” and such type being herein called the
“Affected Type”), all Loans which would otherwise be made by such Lender as
Loans of the Affected Type shall be made instead as Base Rate Loans (and, if an
event referred to in Section 5.03 has occurred and such Lender so requests by
notice to the Borrower with a copy to the Administrative Agent, all Affected
Loans of such Lender then outstanding shall be automatically Converted into Base
Rate Loans on the date specified by such Lender in such notice) and, to the
extent that Affected Loans are so made as (or Converted into) Base Rate Loans,
all payments of principal which would otherwise be applied to such Lender’s
Affected Loans shall be applied instead to its Base Rate Loans. If such Lender
gives notice to the Borrower with a copy to the Administrative Agent that the
circumstances specified in Section 5.01 or 5.03 that gave rise to the Conversion
of such Lender’s Affected Loans pursuant to this Section 5.04 no longer exist
(which such Lender agrees to do promptly upon such circumstances ceasing to
exist) at a time when Loans of the Affected Type made by other Lenders are
outstanding, such Lender’s Base Rate Loans shall be automatically Converted, on
the first day(s) of the next succeeding Interest Period(s) for such outstanding
loans of the Affected Type, to the extent necessary so that, after giving effect
thereto, all Loans held by the Lenders holding Loans of the Affected Type and by
such Lender are held pro rata (as to principal amounts, Types and Interest
Periods) in accordance with their respective Commitments.

5.05 Compensation. The Borrower shall pay to the Administrative Agent for
account of each Lender, upon the request of such Lender through the
Administrative Agent, such amount or amounts as shall be sufficient (in the
reasonable opinion of such Lender) to compensate it for any loss, cost or
expense which such Lender determines are attributable to:

(a) any payment or prepayment or Conversion of a LIBO Rate Loan made by such
Lender for any reason (including, without limitation, the acceleration of the
Loans pursuant to Section 9 ) on a date other than the last day of the Interest
Period for such Loan; or

 

24



--------------------------------------------------------------------------------

(b) any failure by the Borrower for any reason (excluding only failure due
solely to a default by any Lender or the Administrative Agent in its obligation
to provide funds to the Borrower hereunder but including, without limitation,
the failure of any of the conditions precedent specified in Section 6 to be
satisfied) to borrow a LIBO Rate Loan from such Lender on the date for such
borrowing specified in the relevant notice of borrowing given pursuant to
Section 2.02.

Without limiting the effect of the preceding sentence, such compensation shall
include, in the case of a Loan, an amount equal to the excess, if any, of
(i) the amount of interest which otherwise would have accrued on the principal
amount so paid, prepaid or Converted or not borrowed for the period from the
date of such payment, prepayment, Conversion or failure to borrow to the last
day of the Interest Period for such Loan (or, in the case of a failure to
borrow, the Interest Period for such Loan which would have commenced on the date
specified for such borrowing) at the applicable rate of interest for such Loan
provided for herein over (ii) the interest component of the amount such Lender
would have bid in the London interbank market for deposits of leading banks (if
such Loan is a LIBO Rate Loan) in amounts comparable to such principal amount
and with maturities comparable to such period (as reasonably determined by such
Lender).

5.06 Taxes. (a) The Borrower agrees to pay to each Lender such additional
amounts as are necessary in order that the net payment of any amount due to such
Lender hereunder after deduction for or withholding in respect of any Taxes
imposed with respect to such payment will not be less than the amount stated
herein to be then due and payable, provided that the foregoing obligation to pay
such additional amounts shall not apply:

(i) to any payment to any Lender hereunder unless such Lender is, on the date
hereof, or (if later) on the date such Lender becomes a Lender hereunder as
provided in Section 11.05(b) and on the date of any change in the Applicable
Lending Office of such Lender, entitled to a complete exemption from withholding
or deduction by the Borrower of Taxes on all interest to be received by such
Lender hereunder in respect of the Loans made by such Lender to the Borrower, or

(ii) to any such Taxes required to be deducted or withheld solely by reason of
the failure of such Lender to comply with applicable certification, information,
documentation or other reporting requirements concerning the nationality,
residence, identity or connections with the Borrower’s Jurisdiction if such
compliance is required by treaty, statute or regulation as a precondition to
relief or exemption from such Taxes.

For the purposes of this Section 5.06(a) , the term “Taxes” shall mean with
respect to the Borrower all present and future income, stamp, registration and
other taxes and levies, imposts,

 

25



--------------------------------------------------------------------------------

deductions, charges, compulsory loans and withholdings whatsoever, and all
interest, penalties or similar amounts with respect thereto, now or hereafter
imposed, assessed, levied or collected by the Borrower’s Jurisdiction on or in
respect of the Credit Documents, the principal of and interest on the Loans and
any other amounts payable under any of the Credit Documents, the recording,
registration, notarization or other formalization of any thereof, the
enforcement thereof or the introduction thereof in any judicial proceedings, or
on or in respect of any payments of principal, interest, premium, charges, fees
or other amounts made on, under or in respect of any thereof (excluding,
however, income or franchise taxes imposed on or measured by the overall net
income or capital of a Lender (or its Applicable Lending Office) by the
Borrower’s Jurisdiction as a result of such Lender being organized under the
laws of or resident in the Borrower’s Jurisdiction or of its Applicable Lending
Office being located or carrying on business in the Borrower’s Jurisdiction).

(b) Within 30 days after paying any amount to the Administrative Agent or any
Lender from which it is required by law to make any deduction or withholding,
and within 30 days after it is required by law to remit such deduction or
withholding to any relevant taxing or other authority, the Borrower shall
deliver to the Administrative Agent for delivery to such Lender evidence
satisfactory to such Lender of such deduction, withholding or payment (as the
case may be).

5.07 Replacement of Lenders. If (a) any Lender requests compensation pursuant to
Section 5.01 or 5.06 , (b) any Lender’s obligation to make Loans of any Type
shall be suspended pursuant to Section 5.01 (any such Lender requesting such
compensation, or whose obligations are so suspended, being herein called a
“Requesting Lender”) or (c) if a Lender (a “Non-Consenting Lender”) does not
consent to a proposed change, waiver, discharge or termination with respect to
any Credit Document that has been approved by the Majority Lenders as provided
by Section 11.04 but requires unanimous consent of all Lenders or all Lenders
directly affected thereby (as applicable), the Borrower, upon three Business
Days’ notice to the Administrative Agent may require that such Requesting Lender
or Non-Consenting Lender, as applicable, transfer all of its right, title and
interest under this Agreement to any bank or other financial institution or
entity identified by the Borrower that is satisfactory to the Administrative
Agent (a) if such bank or other financial institution or entity (a “Proposed
Lender”) agrees to assume all of the obligations of such Requesting Lender or
Non-Consenting Lender hereunder, and to purchase all of such Requesting Lender’s
or Non-Consenting Lender’s Loans hereunder for consideration equal to the
aggregate outstanding principal amount of such Requesting Lender’s Loans or
Non-Consenting Lender’s Loans, as applicable, together with interest thereon to
the date of such purchase, and satisfactory arrangements are made for payment to
such Requesting Lender or Non-Consenting Lender of all other amounts payable
hereunder to such Requesting Lender or Non-Consenting Lender on or prior to the
date of such transfer (including any fees accrued hereunder and any amounts that
would be payable under Section 5.05 as if all of such Requesting Lender’s Loans
or Non-Consenting Lender’s Loans, as applicable, were being prepaid in full on
such date) and (b) if such Requesting Lender has requested compensation pursuant
to Section 5.01 or 5.06 , such Proposed Lender’s aggregate requested
compensation, if any, pursuant to said Section 5.01 or 5.06 with respect to such
Requesting Lender’s Loans is lower than that of the Requesting Lender; provided,
however, in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed

 

26



--------------------------------------------------------------------------------

change, waiver, discharge or termination with respect to any Credit Document,
such transfer shall be conditioned upon the Proposed Lender consenting to the
proposed change, waiver, discharge or termination; provided further that the
failure by such Non-Consenting Lender to execute and deliver an Assignment and
Assumption shall not impair the validity of the removal of such Non-Consenting
Lender and the mandatory assignment of such Non-Consenting Lender’s Commitments
and outstanding Loans pursuant to this Section 5.07 shall nevertheless be
effective without the execution by such Non-Consenting Lender of an Assignment
and Assumption. Subject to the provisions of Section 11.05(b) , such Proposed
Lender shall be a “Lender” for all purposes hereunder. Without prejudice to the
survival of any other agreement of the Borrower hereunder the agreements of the
Borrower contained in Sections 5.01 , 5.06 and 11.03 (without duplication of any
payments made to such Requesting Lender or Non-Consenting Lender by the Borrower
or the Proposed Lender) shall survive for the benefit of such Requesting Lender
or Non-Consenting Lender under this Section 5.07 with respect to the time prior
to such replacement.

SECTION 6

CONDITIONS PRECEDENT

6.01 Effective Date. The obligations of the Lenders to make the Term Loan shall
not become effective until the date on which each of the following conditions is
satisfied (or waived pursuant to Section 11.04):

(a) The Administrative Agent shall have received each of the following documents
(with sufficient copies for each Lender), each of which shall be satisfactory to
the Administrative Agent (and to the extent specified below, to each Lender) in
form and substance:

(i) A counterpart of this Agreement signed on behalf of each party hereto or
written evidence satisfactory to the Administrative Agent that such party has
signed a counterpart of this Agreement.

(ii) Certified copies of the charter and by-laws of, and all corporate action
taken by, the Borrower approving this Agreement and the Notes (if any) to be
made by the Borrower and the borrowing by the Borrower (including, without
limitation, a certificate setting forth the resolutions of the Board of
Directors of the Borrower adopted in respect of the transactions contemplated
hereby).

(iii) A certificate of the Borrower in respect of each of the officers (1) who
is authorized to sign this Agreement and the Notes, together with specimen
signatures, and (2) who will, until replaced by another officer or officers duly
authorized for that purpose, act as its representative for the purposes of
signing documents and giving notices and other communications in connection
herewith and with the Notes and the transactions contemplated hereby and
thereby. The Administrative Agent and each Lender may conclusively rely on such
certificate until they receive notice in writing from the Borrower to the
contrary.

 

27



--------------------------------------------------------------------------------

(iv) An opinion or opinions dated the Effective Date of counsel to the Borrower
(and the Borrower hereby instructs such counsel to deliver such opinion to the
Lenders and the Administrative Agent) in a form satisfactory to the
Administrative Agent and the Lenders.

(b) The Lenders and the Administrative Agent shall have received all fees and
other amounts as the Borrower shall have agreed to pay in connection herewith.

For purposes of determining compliance with the conditions specified in this
Section 6.01 , each Lender that has signed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.

6.02 Credit Extension. The obligation of any Lender to make the Credit Extension
hereunder is subject to the further conditions precedent that, as of the date of
the Effective Date and after giving effect thereto and the intended use of the
Credit Extension:

(a) no Default shall have occurred and be continuing; and

(b) the representations and warranties made by the Borrower in Section 7 shall
be true on and as of the Effective Date, except to the extent that such
representations or warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date.

The Loan Notice provided by the Borrower on the Effective Date shall constitute
a certification by the Borrower to the effect set forth in the preceding
sentence (both as of the date of such Loan Notice and, unless the Borrower
otherwise notifies the Administrative Agent prior to the date of the Credit
Extension, as of the Effective Date).

SECTION 7

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrant to the Lenders that:

7.01 Corporate Existence. Each of the Borrower and its Significant Subsidiaries:
(a) is a corporation duly organized and validly existing under the laws of the
jurisdiction of its incorporation; (b) has all requisite corporate power, and
has all material governmental licenses, authorizations, consents and approvals,
necessary to own its assets and carry on its business as now being or as
proposed to be conducted; and (c) is qualified to do business in all
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary except where failure so to qualify would not have a
Material Adverse Effect.

 

28



--------------------------------------------------------------------------------

7.02 Financial Condition. (a) The consolidated balance sheets of the Borrower
and its Subsidiaries as of December 31, 2006 and December 31, 2007 and the
related consolidated statements of income, cash flows and stockholders’ equity
of the Borrower and its Subsidiaries for the fiscal years ended on said dates,
with the opinion thereon of Ernst & Young LLP, heretofore furnished to each of
the Lenders, are complete and correct and fairly present the consolidated
financial condition of the Borrower and its Subsidiaries as at said dates and
the consolidated results of their operations for the fiscal year ended on said
dates, all in accordance with generally accepted accounting principles. Neither
the Borrower nor any of its Subsidiaries had on said dates any material
contingent liabilities, material liabilities for taxes, material unusual forward
or long-term commitments or material unrealized or anticipated losses from any
unfavorable commitments, except as referred to or reflected or provided for in
said balance sheet as at said dates.

(b) The consolidated balance sheets of the Borrower and its Subsidiaries as of
June 30, 2008 and the related consolidated statements of income, cash flows and
stockholders’ equity of the Borrower and its Subsidiaries for the six-month
period ended on said date, heretofore furnished to each of the Lenders, are
complete and correct and fairly present the consolidated financial condition of
the Borrower and its Subsidiaries as at said date and the consolidated results
of their operations for the six-month period ended on said date, all in
accordance with generally accepted accounting principles. Neither the Borrower
nor any of its Subsidiaries had on said date any material contingent
liabilities, material liabilities for taxes, material unusual forward or
long-term commitments or material unrealized or anticipated losses from any
unfavorable commitments, except as referred to or reflected or provided for in
said balance sheet as at said date.

(c) Since December 31, 2007, there has been no material adverse change in the
consolidated financial condition, operations, business or prospects of the
Borrower and its Subsidiaries (taken as a whole).

7.03 Litigation. There are no legal or arbitral proceedings or any proceedings
or investigations by or before any governmental or regulatory authority or
agency, now pending or (to the knowledge of the Borrower) threatened against the
Borrower or any of its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect.

 

29



--------------------------------------------------------------------------------

7.04 No Breach. The making or performance of this Agreement or the Notes, and
the consummation of the transactions herein contemplated, will not conflict with
or result in a breach of, or require any consent under, the charter or by-laws
of the Borrower or any applicable law or regulation, or any order, writ,
injunction or decree of any court or governmental authority or agency, or any
agreement or instrument to which the Borrower or any of its Subsidiaries is a
party or by which any of them is bound or to which any of them is subject, or
constitute a default under any such agreement or instrument, or constitute a
tortious interference with any agreement, or result in the creation or
imposition of any Lien upon any of the revenues or assets of the Borrower or any
of its Subsidiaries pursuant to the terms of any such agreement or instrument.

7.05 Corporate Action. The Borrower has all necessary corporate power and
authority to make and perform its obligations under this Agreement and the
Notes; the making and performance of this Agreement and the Notes by the
Borrower have been duly authorized by all necessary corporate action on the part
of the Borrower; and this Agreement has been duly and validly executed and
delivered by the Borrower and constitutes, and each of the Notes of the Borrower
when executed and delivered by the Borrower for value will constitute, the
legal, valid and binding obligation of the Borrower, enforceable in accordance
with their respective terms, except to the extent that such enforcement may be
limited by applicable bankruptcy, insolvency or other similar laws affecting the
enforcement of creditors’ rights generally.

7.06 Approvals. No authorizations, approvals or consents of, and no filings or
registrations with, any governmental or regulatory authority or agency are
necessary for the execution, delivery or performance by the Borrower of this
Agreement or the Notes or for the validity or enforceability of any thereof.

7.07 Use of Credit. Neither the Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying margin stock (within the meaning of Regulation U or X of the Board of
Governors of the Federal Reserve System), and no part of the proceeds of any
Credit Extension hereunder will be used in a manner that will cause any Borrower
to violate said Regulation X or any Lender to violate said Regulation U.

7.08 ERISA. Each of the Borrower and each ERISA Affiliate has fulfilled its
obligations under the minimum funding standards of ERISA and the Code with
respect to each of its Plans and is (and to the best of its knowledge in the
case of any Multiemployer Plan is) in compliance with the currently applicable
provisions of ERISA and the Code, and has not incurred any liability on account
of the termination of any of its Plans to the PBGC or any of its Plans and has
not incurred any withdrawal liability to any Multiemployer Plan, in each case
except to the extent failure to do so would not reasonably be expected to have a
Material Adverse Effect.

7.09 Investment Company Act. Neither the Borrower nor any of its Subsidiaries is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

 

30



--------------------------------------------------------------------------------

7.10 Credit Agreements. Schedule I hereto is a complete and correct list, as of
June 30, 2008, of each credit agreement, loan agreement, indenture, purchase
agreement, Guarantee or other arrangement (other than a letter of credit or bank
lines established for daylight overdrafts) providing for or otherwise relating
to any extension of credit (or commitment for any extension of credit) to, or
Guarantee by, the Borrower or any of its Subsidiaries the aggregate principal or
face amount of which equals or exceeds (or may equal or exceed) $5,000,000 and
the aggregate principal or face amount outstanding or which may become
outstanding under each such arrangement is correctly described (as of June 30,
2008) in said Schedule I.

7.11 Hazardous Materials. The Borrower and each of its Subsidiaries have
obtained all permits, licenses and other authorizations that are required under
all Environmental Laws, except to the extent failure to have any such permit,
license or authorization would not have a Material Adverse Effect. The Borrower
and each of its Subsidiaries are in compliance with the terms and conditions of
all such permits, licenses and authorizations, and are also in compliance with
all other limitations, restrictions, conditions, standards, prohibitions,
requirements, obligations, schedules and timetables contained in any applicable
Environmental Law or in any regulation, code, plan, order, decree, judgment,
injunction, notice or demand letter issued, entered, promulgated or approved
thereunder, except to the extent failure to comply would not have a Material
Adverse Effect. Except as heretofore disclosed to the Lenders, there have been
no environmental investigations, studies, audits, tests, reviews or other
analyses conducted by or that are in the possession of the Borrower or any of
its Subsidiaries with respect to any property or facility now or previously
owned or leased by the Borrower or any of its Environmental Affiliates which
reveal facts or circumstances that could reasonably be expected to have a
Material Adverse Effect.

7.12 Taxes. The Borrower and its Subsidiaries are members of an affiliated group
of corporations filing consolidated returns for Federal income tax purposes, of
which the Borrower is the “common parent” (within the meaning of Section 1504 of
the Code) of such group. The Borrower and its Subsidiaries have filed all
Federal income tax returns and all other material tax returns and information
statements that are required to be filed by them and have paid all taxes due
pursuant to such returns or pursuant to any assessment received by the Borrower
or any of its Subsidiaries. The charges, accruals and reserves on the books of
the Borrower and its Subsidiaries in respect of taxes and other governmental
charges are, in the opinion of the Borrower, adequate. The United States Federal
income tax returns of the Borrower and its Subsidiaries have been examined
and/or closed through the fiscal years of the Borrower and its Subsidiaries
ended on or before December 31, 2004. The Borrower has not given or been
requested to give a waiver of the statute of limitations relating to the payment
of Federal, state, local and foreign taxes or other impositions.

7.13 True and Complete Disclosure. The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of the
Borrower to the Lenders in connection with the negotiation, preparation or
delivery of this Agreement or included herein or delivered pursuant hereto, when
taken as a whole do not contain any untrue statement of material fact or omit to
state any material fact necessary to make the statements herein or therein, in
light of the circumstances under which they are made, not misleading. All
written information furnished after the date hereof by the Borrower and its
Subsidiaries to the Lenders in connection

 

31



--------------------------------------------------------------------------------

with this Agreement and the transactions contemplated hereby will be true,
complete and accurate in every material respect, or (in the case of projections)
based on reasonable estimates, on the date as of which such information is
stated or certified. There is no fact known to the Borrower that could
reasonably be expected to have a Material Adverse Effect that has not been
disclosed herein or in a report, financial statement, exhibit, schedule,
disclosure letter or other writing furnished to the Lenders for use in
connection with the transactions contemplated hereby.

7.14 Subsidiaries. As of the date hereof, each of the Borrower and its
Subsidiaries (as disclosed in the periodic reports which the Borrower has filed
with the Securities and Exchange Commission) owns, free and clear of Liens, and
has the unencumbered right to vote all of its outstanding ownership interests
in, each Subsidiary held by it and all of the issued and outstanding capital
stock of each such Person is validly issued, fully paid and nonassessable.

7.15 Compliance with Law. As of the date hereof, the Borrower and its
Subsidiaries are in compliance with all applicable laws and regulations, except
to the extent that failure to comply therewith would not have a Material Adverse
Effect.

SECTION 8

COVENANTS OF THE BORROWER

The Borrower agrees that, until payment in full of all Loans hereunder, all
interest thereon and all other amounts payable by the Borrower hereunder:

8.01 Financial Statements. The Borrower shall furnish to each of the Lenders:

(a) as soon as available and in any event within 60 days after the end of each
of the fiscal quarterly periods of each fiscal year of the Borrower,
consolidated statements of income, cash flows and stockholders’ equity of the
Borrower and its Subsidiaries for such period and for the period from the
beginning of the respective fiscal year to the end of such period, and the
related consolidated balance sheet as at the end of such period, setting forth
in each case in comparative form the corresponding figures for the corresponding
period in the preceding fiscal year, and accompanied by a certificate of a
senior financial officer of the Borrower, which certificate shall state that
said financial statements fairly present the consolidated financial condition
and results of operations of the Borrower and its Subsidiaries, in accordance
with generally accepted accounting principles, as at the end of (and for) such
period (subject to normal year-end audit adjustments).

(b) as soon as available and in any event within 90 days after the end of each
fiscal year of the Borrower, consolidated statements of income, cash flows and
stockholders’ equity of the Borrower and its Subsidiaries for such year and the
related consolidated balance sheet as at the end of such year, setting forth in
each case in comparative form the corresponding figures for the preceding fiscal
year, and accompanied by an opinion thereon of independent certified public
accountants of recognized national standing, which opinion shall state that said
financial statements fairly present the consolidated financial condition and
results of operations of the Borrower and its Subsidiaries, in accordance with
generally accepted accounting principles, as at

 

32



--------------------------------------------------------------------------------

the end of (and for) such fiscal year, and a certificate of such accountants
stating that, in making the examination necessary for their opinion, they
obtained no knowledge, except as specifically stated, of any Event of Default
under Sections 8.10 and 8.11.

(c) promptly upon their becoming available, copies of all registration
statements and regular periodic reports, if any, which the Borrower shall have
filed with the Securities and Exchange Commission (or any governmental agency
substituted therefor) or any national securities exchange.

(d) promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed.

(e) as soon as possible, and in any event within 30 days after the Borrower
knows or has reason to know that any of the events or conditions specified below
with respect to any Plan or Multiemployer Plan of the Borrower have occurred or
exist, a statement signed by a senior financial officer of the Borrower setting
forth details respecting such event or condition and the action, if any, which
the Borrower or any ERISA Affiliate proposes to take with respect thereto (and a
copy of any report or notice required to be filed with or given to PBGC by the
Borrower or such ERISA Affiliate with respect to such event or condition):

(i) any reportable event, as defined in Section 4043(b) of ERISA and the
regulations issued thereunder, with respect to a Plan, as to which PBGC has not
by regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within 30 days of the occurrence of such event ( provided that a
failure to meet the minimum funding standard of Section 412 of the Code or
Section 302 of ERISA by more than $5,000,000 shall be a reportable event
regardless of the issuance of any waivers in accordance with Section 412(d) of
the Code);

(ii) the filing under Section 4041 of ERISA of a notice of intent to terminate
any Plan or the termination of any Plan if at the date of such filing or
termination the fair market value of the assets of such Plan, as determined by
the Plan’s independent actuaries, is exceeded by the present value as determined
by such actuaries as of such date, of benefit commitments under such Plan by
more than $5,000,000 (including any prior terminations subject to this
provision);

(iii) the institution by PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan of the
Borrower, or the receipt by the Borrower or any ERISA Affiliate of a notice from
a Multiemployer Plan that such action has been taken by PBGC with respect to
such Multiemployer Plan and such action would reasonably be expected to result
in liability to the Borrower in excess of $5,000,000;

(iv) the complete or partial withdrawal by the Borrower or any ERISA Affiliate
under Section 4201 or 4204 of ERISA from a Multiemployer Plan causing any
withdrawal liability in excess of $5,000,000 (including any prior withdrawals
subject to this provision), or the receipt by the Borrower or any ERISA
Affiliate of notice from a Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA or that it intends to
terminate or has terminated under Section 4041A of ERISA; and

 

33



--------------------------------------------------------------------------------

(v) the institution of a proceeding by a fiduciary of any Multiemployer Plan
against the Borrower or any ERISA Affiliate to enforce Section 515 of ERISA,
which proceeding is not dismissed within 30 days.

(f) promptly after the Borrower knows or has reason to know that any Default has
occurred, a notice of such Default, describing the same in reasonable detail.

(g) from time to time such other information regarding the business, affairs or
financial condition of the Borrower or any of its Subsidiaries (including,
without limitation, any Plan or Multiemployer Plan and any reports or other
information required to be filed under ERISA) as any Lender or the
Administrative Agent may reasonably request.

The Borrower will furnish to each Lender, at the time it furnishes each set of
financial statements pursuant to paragraph (a) or (b) above, a certificate of a
senior financial officer of the Borrower (i) to the effect that no Default has
occurred and is continuing (or, if any Default has occurred and is continuing,
describing the same in reasonable detail) and (ii) setting forth in reasonable
detail the computations necessary to determine whether the Borrower is in
compliance with Sections 8.06 , 8.07(a)(vi) , 8.08(xiii) , 8.10 and 8.11 as of
the end of the respective fiscal quarter or fiscal year.

Notwithstanding the foregoing, the Borrower’s obligations to deliver documents
or information required under any of clauses (a), (b), (c) and (d) above shall
be deemed to be satisfied upon (i) the relevant documents or information being
publicly available on the Borrower’s website or other publicly available
electronic medium (such as EDGAR) within the time period required by such clause
and thereafter being continuously so available and (ii) the delivery by the
Borrower of notice to the Administrative Agent and each of the Lenders (which
notice may be given electronically (such as e-mail)) within the time period
required by such clause that such documents or information are so available;
provided that the Borrower shall deliver paper copies of any such documents or
information to any Lender upon request of such Lender through the Administrative
Agent.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as not containing any material

 

34



--------------------------------------------------------------------------------

non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent shall be entitled
to treat any Borrower Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated “Public Investor.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC.”

8.02 Litigation. The Borrower shall promptly furnish to each Lender notice of
all legal or arbitral proceedings, and of all proceedings before any
governmental or regulatory authority or agency, instituted, or (to the knowledge
of the Borrower) threatened, against the Borrower or any of its Subsidiaries
which could reasonably be expected to have a Material Adverse Effect.

8.03 Corporate Existence, Etc. The Borrower shall, and shall cause each of its
Significant Subsidiaries to: preserve and maintain its corporate existence and
all its material rights, privileges and franchises (except as otherwise
expressly permitted under Section 8.07 ); comply with all Requirements of Law
except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect; pay and
discharge all taxes, assessments and governmental charges or levies imposed on
it or on its income or profits or on any of its property prior to the date on
which penalties attach thereto, except for any such tax, assessment, charge or
levy the payment of which is being contested in good faith and by proper
proceedings and against which adequate reserves are being maintained; maintain
all its properties used or useful in its business in good working order and
condition, ordinary wear and tear excepted; keep proper books of record and
account in which full, true and correct entries are made of all material
dealings and transactions in relations to its business and activities; and
permit representatives of any Lender or the Administrative Agent, during normal
business hours, to examine, copy and make extracts from its books and records,
to inspect its properties, and to discuss its business and affairs with its
officers, all to the extent reasonably requested by such Lender or the
Administrative Agent (as the case may be).

8.04 Insurance. The Borrower shall, and shall cause each of its Subsidiaries to,
keep insured by financially sound and reputable insurers all property of a
character usually insured by corporations engaged in the same or similar
business similarly situated against loss or damage of the kinds and in the
amounts customarily insured against by such corporations and carry such other
insurance as is usually carried by such corporations.

8.05 Use of Proceeds. The proceeds of the Credit Extensions hereunder will be
used solely for general corporate purposes, including (without limitation)
commercial paper back-up and acquisitions (each of which uses shall be in
compliance with all applicable legal and regulatory requirements, including,
without limitation, Regulations U and X of the Board of Governors of the Federal
Reserve System and the Securities Act of 1933, as amended, and the Securities
Exchange Act of 1934, as amended, and the rules and regulations thereunder). The

 

35



--------------------------------------------------------------------------------

Borrower will not permit more than 25% of the value (as determined by any
reasonable method) of its assets, nor more than 25% of the value (as determined
by any reasonable method) of the assets of the Borrower and its Subsidiaries, to
be represented by margin stock (within the meaning of Regulation U of the Board
of Governors of the Federal Reserve System).

8.06 Indebtedness. The Borrower will not, nor will it permit any of its
Subsidiaries to, incur, assume or suffer to exist obligations in respect of
standby and performance letters of credit (other than Letters of Credit issued
under the Revolving Credit Agreement) in an aggregate amount exceeding 5% of
Total Consolidated Assets at any one time outstanding. The Borrower will not
permit any of its Subsidiaries to create, issue, incur or assume, or suffer to
exist, any Indebtedness, except:

(i) Indebtedness existing on the date hereof (including any Indebtedness
incurred after the date hereof under any instrument or agreement in effect on
the date hereof), but not any renewals, extensions or refinancings of the same;

(ii) Indebtedness owing to the Borrower and Indebtedness owing by any Subsidiary
to another Subsidiary;

(iii) Indebtedness of any Person that becomes a Subsidiary of the Borrower after
the date hereof so long as such Indebtedness exists at the time such Person
becomes such a Subsidiary and was not incurred in anticipation thereof;

(iv) Capital Lease Obligations in an aggregate amount not to exceed an amount
equal to 5% of Total Consolidated Assets at any one time outstanding;

(v) Indebtedness under this Agreement;

(vi) Indebtedness under the Revolving Credit Agreement in an aggregate amount
not to exceed $750,000,000 at any one time outstanding; and

(vii) additional Indebtedness in an aggregate amount not to exceed an amount
equal to 15% of Total Consolidated Assets at any one time outstanding.

8.07 Fundamental Changes. (a) The Borrower will not, and will not permit any of
its Subsidiaries to, be a party to any merger or consolidation, and the Borrower
will not, and will not permit any of its Subsidiaries or operating divisions
(whether now owned or existing or hereafter acquired or designated) to,
(x) sell, assign, lease or otherwise dispose of all or substantially all of its
Property whether now owned or hereafter acquired or (y) sell, assign or
otherwise dispose of any capital stock of any such Subsidiary, or permit any
such Subsidiary to issue any capital stock, to any Person other than the
Borrower or any of its Wholly-Owned Subsidiaries if, after giving effect
thereto, the Borrower does not own, directly or indirectly, a majority of the
capital stock of such Subsidiary (“Controlling Stock Disposition”); provided
that, so long as both before and after giving effect thereto, no Default shall
have occurred and be continuing:

(i) the Borrower or any Subsidiary of the Borrower may be a party to any merger
or consolidation if it shall be the surviving corporation;

 

36



--------------------------------------------------------------------------------

(ii) any such Subsidiary may be a party to any merger or consolidation with
another such Subsidiary (or with any Person that becomes another such Subsidiary
as a result of such merger or consolidation);

(iii) any such Subsidiary may merge into, and any such Subsidiary or operating
division may transfer any Property to, the Borrower;

(iv) any such Subsidiary or operating division may transfer any Property to
another such Subsidiary or operating division (or to any Person that becomes as
part of such transfer another such Subsidiary or operating division);

(v) the Borrower, any such Subsidiary or operating division may sell, assign,
lease or otherwise dispose of any Non-Strategic Property; and

(vi) the Borrower or any such Subsidiary or operating division may make sales,
assignments and other dispositions of Property (including Controlling Stock
Dispositions) and any such Subsidiary may become a party to a merger or
consolidation (each such sale, assignment, disposition, Controlling Stock
Disposition, merger or consolidation, other than those described in clauses (i)
through (v), a “Disposition”) if the aggregate book value of the Property that
was the subject of such Disposition, together with the aggregate book value of
the Property that was the subject of all other Dispositions during the
Disposition Period for such Disposition, would not exceed an amount equal to 15%
of the Total Consolidated Assets determined as of the last day of the most
recently completed fiscal year for which a consolidated balance sheet of the
Borrower has been furnished to the Lenders pursuant to Section 8.01.

(b) Notwithstanding anything in clauses (i) through (vi) of Section 8.07(a) to
the contrary, the Borrower will not, and will not permit any of its Subsidiaries
or operating divisions (whether now owned or existing or hereafter acquired or
designated) to, sell, lease, assign, transfer or otherwise dispose of (whether
in one transaction or in a series of transactions) any of its Property (whether
now owned or hereafter acquired) if such sale, assignment, lease or other
disposition (whether in one transaction or in a series of transactions) shall
have a Material Adverse Effect.

8.08 Liens. The Borrower shall not, and shall not permit any of its Subsidiaries
to, create, assume or suffer to exist any Lien upon any of its property or
assets, now owned or hereafter acquired, securing any Indebtedness or other
obligation except: (i) Liens outstanding on the date hereof and listed in
Schedule II hereto; (ii) Liens for taxes or other governmental charges not yet
delinquent; (iii) Liens in respect of Property acquired or constructed or
improved by the Borrower or any such Subsidiary after the date hereof which
Liens exist or are created at the time of acquisition or completion of
construction or improvement of such Property or within six months thereafter to
secure Indebtedness assumed or incurred to finance all or any part of the
purchase price or cost of construction or improvement of such Property, but any
such Lien shall

 

37



--------------------------------------------------------------------------------

cover only the Property so acquired or constructed and any improvements thereto
(and any real property on which such Property is located); (iv) Liens on
Property of any corporation that becomes a Subsidiary of the Borrower after the
date hereof, provided that such Liens are in existence at the time such
corporation becomes a Subsidiary of the Borrower and were not created in
anticipation thereof; (v) Liens on Property acquired after the date hereof,
provided that such Liens were in existence at the time such Property was
acquired and were not created in anticipation thereof; (vi) Liens imposed by
law, such as mechanics’, materialmen’s, landlords’, warehousemen’s and carriers’
Liens, and other similar Liens, securing obligations incurred in the ordinary
course of business which are not past due for more than thirty days or which are
being contested in good faith by appropriate proceedings and for which
appropriate reserves have been established; (vii) Liens under workmen’s
compensation, unemployment insurance, social security or similar legislation;
(viii) Liens, deposits, or pledges to secure the performance of bids, tenders,
contracts (other than contracts for the payment of money), leases, public or
statutory obligations, surety, stay, appeal, indemnity, performance or other
similar bonds, or other similar obligations arising in the ordinary course of
business; (ix) judgment and other similar Liens arising in connection with court
proceedings, provided the execution or other enforcement of such Liens is
effectively stayed and the claims secured thereby are being actively contested
in good faith and by appropriate proceedings; (x) easements, rights-of-way,
restrictions and other similar encumbrances which, in the aggregate, do not
materially interfere with the occupation, use and enjoyment by the Borrower or
any such Subsidiary of the Property encumbered thereby in the normal course of
its business or materially impair the value of the Property subject thereto;
(xi) Liens securing obligations of any such Subsidiary to the Borrower or
another Subsidiary of the Borrower; (xii) Liens arising in connection with
Permitted Securitizations; and (xiii) other Liens securing Indebtedness or other
obligations in an aggregate amount not exceeding 5% of Total Consolidated
Assets.

8.09 Lines of Businesses. Neither the Borrower nor any of its Subsidiaries shall
engage to any significant extent in any line or lines of business other than the
lines of business in which they are engaged on the date hereof and any other
line or lines of business directly related to the manufacture, distribution
and/or sale of consumer or industrial products (collectively, “Permitted
Activities”). Notwithstanding the foregoing, the Borrower and its Subsidiaries
may engage in other lines of business as a result of the acquisition of any
Person primarily engaged in Permitted Activities so long as the Borrower uses
its best efforts to come into compliance with the first sentence of this
Section 8.09 within a reasonable period of time after such acquisition.

8.10 Total Indebtedness to Total Capital. The Borrower shall not permit the
ratio of Total Indebtedness to Total Capital at any time to be greater than 0.60
to 1; provided that (i) in calculating Total Capital, goodwill impairment
charges taken pursuant to the Financial Accounting Standards Board shall be
disregarded to the extent such charges do not exceed $550,000,000 in the
aggregate and (ii) in calculating such ratio, quarterly income preferred
securities, quarterly income capital securities, monthly income preferred
securities or other similar securities will be treated as part of “Total
Capital” and not “Total Indebtedness”.

8.11 Interest Coverage Ratio. The Borrower shall not permit the Interest
Coverage Ratio as at the last day of any fiscal quarter to be less than 4.00 to
1.00.

 

38



--------------------------------------------------------------------------------

8.12 Transactions with Affiliates. The Borrower shall not, and shall not permit
any of its Subsidiaries to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) at prices and on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties and (b) transactions between or among the Borrower and
its Subsidiaries not involving any other Affiliate.

SECTION 9

EVENTS OF DEFAULT

If one or more of the following events (herein called “Events of Default”) shall
occur and be continuing:

(a) The Borrower shall default in the payment of any principal of any Loan when
and as the same shall become due and payable; or

(b) The Borrower shall default in the payment of any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (a) of this
Article) payable hereunder or under any other Credit Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five days; or

(c) The Borrower or any of its Subsidiaries shall default in the payment when
due of any principal of or interest on any of its other Indebtedness aggregating
$50,000,000 or more; or any event specified in any note, agreement, indenture or
other document evidencing or relating to any Indebtedness aggregating
$50,000,000 or more shall occur if the effect of such event is to cause, or
(with the giving of any notice or the lapse of time or both) to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause, such Indebtedness to become due prior to its stated
maturity or to permit termination of the commitment to lend pursuant to any such
instrument or agreement; or

(d) Any representation, warranty or certification made or deemed made by the
Borrower herein or by the Borrower in any certificate furnished to any Lender or
the Administrative Agent pursuant to the provisions hereof, shall prove to have
been false or misleading as of the time made or furnished in any material
respect; or

(e) The Borrower shall default in the performance of any of its obligations
under Section 8.01(f) or 8.05 through 8.12 ; or the Borrower shall default in
the performance of any of its other obligations in this Agreement and such
default shall continue unremedied for a period of 30 days after notice thereof
to the Borrower by the Administrative Agent or any Lender (through the
Administrative Agent); or

 

39



--------------------------------------------------------------------------------

(f) The Borrower or any of its Significant Subsidiaries shall admit in writing
its inability to, or be generally unable to, pay its debts as such debts become
due; or

(g) The Borrower or any of its Significant Subsidiaries shall (i) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of all or a substantial part of
its property, (ii) make a general assignment for the benefit of its creditors,
(iii) commence a voluntary case under the Bankruptcy Code (as now or hereafter
in effect), (iv) file a petition seeking to take advantage of any other law
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or readjustment of debts, (v) fail to controvert in a timely and appropriate
manner, or acquiesce in writing to, any petition filed against it in an
involuntary case under the Bankruptcy Code, or (vi) take any corporate action
for the purpose of effecting any of the foregoing; or

(h) A proceeding or case shall be commenced against the Borrower or any of its
Significant Subsidiaries without its application or consent, in any court of
competent jurisdiction, seeking (i) its liquidation, reorganization, dissolution
or winding-up, or the composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of it or
of all or any substantial part of its assets, or (iii) similar relief in respect
of it under any law relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts, and such proceeding or case
shall continue undismissed, or an order, judgment or decree approving or
ordering any of the foregoing shall be entered and continue unstayed and in
effect, for a period of 60 days; or an order for relief against it shall be
entered in an involuntary case under the Bankruptcy Code; or

(i) A final judgment or judgments for the payment of money in excess of
$50,000,000 in the aggregate shall be rendered by a court or courts against the
Borrower and/or any of its Subsidiaries and the same shall not be discharged (or
provision shall not be made for such discharge), or a stay of execution thereof
shall not be procured, within 30 days from the date of entry thereof and the
Borrower or the relevant Subsidiary shall not, within said period of 30 days, or
such longer period during which execution of the same shall have been stayed,
appeal therefrom and cause the execution thereof to be stayed during such
appeal; or

(j) An event or condition specified in Section 8.01(e) shall occur or exist with
respect to any Plan or Multiemployer Plan of the Borrower and, as a result of
such event or condition, together with all other such events or conditions, the
Borrower or any ERISA Affiliate shall incur or in the opinion of the Majority
Lenders shall be reasonably likely to incur a liability to a Plan, a
Multiemployer Plan or PBGC (or any combination of the foregoing) which, in the
determination of the Majority Lenders, would reasonably be expected to have a
Material Adverse Effect; or

(k) During any period of 25 consecutive calendar months (i) individuals who were
directors of the Borrower on the first day of such period and (ii) other
individuals whose election or nomination to the Board of Directors of the
Borrower was approved by

 

40



--------------------------------------------------------------------------------

at least a majority of the individuals referred to in clause (i) above and
(iii) other individuals whose election or nomination to the Board of Directors
of the Borrower was approved by at least a majority of the individuals referred
to in clauses (i) and (ii) above shall no longer constitute a majority of the
Board of Directors of the Borrower.

THEREUPON: (i) in the case of an Event of Default (other than one referred to in
clause (g) or (h) of this Section 9 in respect of the Borrower) the
Administrative Agent may and, upon request of the Majority Lenders, shall, by
notice to the Borrower, declare the principal amount of and the accrued interest
on the Loans, and all other amounts payable by the Borrower hereunder and under
the Notes, to be forthwith due and payable, whereupon such amounts shall be
immediately due and payable without presentment, demand, protest or other
formalities of any kind, all of which are hereby expressly waived by the
Borrower; and (ii) in the case of the occurrence of an Event of Default referred
to in clause (g) or (h) of this Section 9 in respect of the Borrower, the
principal amount then outstanding of, and the accrued interest on, the Loans and
all other amounts payable by the Borrower hereunder and under the Notes shall
become automatically immediately due and payable without presentment, demand,
protest or other formalities of any kind, all of which are hereby expressly
waived by the Borrower.

 

41



--------------------------------------------------------------------------------

SECTION 10

THE ADMINISTRATIVE AGENT

10.01 Appointment, Powers and Immunities. Each Lender hereby irrevocably (but
subject to Section 10.08 ) appoints and authorizes the Administrative Agent to
act as its agent hereunder with such powers as are specifically delegated to the
Administrative Agent by the terms of this Agreement together with such other
powers as are reasonably incidental thereto. The Administrative Agent (which
term as used in this sentence and in Section 10.05 and the first sentence of
Section 10.06 shall include reference to its Affiliates and its own and its
affiliates’ officers, directors, employees and agents): (a) shall have no duties
or responsibilities except those expressly set forth in this Agreement and shall
not by reason of this Agreement be a trustee for any Lender; (b) shall not be
responsible to the Lenders for any recitals, statements, representations or
warranties contained in this Agreement or in any certificate or other document
referred to or provided for in, or received by any of them under, this Agreement
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement, any Note or any other document referred to or
provided for herein or for any failure by the Borrower or any other Person to
perform any of its obligations hereunder or thereunder; (c) shall not be
required to initiate or conduct any litigation or collection proceedings
hereunder; and (d) shall not be responsible for any action taken or omitted to
be taken by it hereunder or under any other document or instrument referred to
or provided for herein or in connection herewith, except for its own gross
negligence or willful misconduct. The Administrative Agent may employ agents and
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any such agents or attorneys-in-fact selected by it with reasonable care. The
exculpatory provisions of this Section shall apply to any agent or
attorney-in-fact of the Administrative Agent and any such agent or
attorney-in-fact, and shall apply to their respective activities in connection
with the syndication of the facility provided for herein as well as the
activities as Administrative Agent. The provisions of this Section are solely
for the benefit of the Administrative Agent and the Lenders, and the Borrower
shall not have any rights as a third party beneficiary of any of such
provisions.

10.02 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telex, telegram or cable) believed by it to
be genuine and correct and to have been signed or sent by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by the Administrative Agent.
Furthermore, the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (a) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document or (b) the satisfaction of any condition
set forth in Article V or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

As to any matters not expressly provided for by this Agreement, the
Administrative Agent shall in all cases be fully protected (a) in acting, or in
refraining from acting, hereunder in accordance with instructions signed by the
Majority Lenders (or such other number of Lenders as is expressly required
hereby), and such instructions of the Majority Lenders (or such other

 

42



--------------------------------------------------------------------------------

number of Lenders) and any action taken or failure to act pursuant thereto shall
be binding on all the Lenders and (b) from liability for any action taken or not
taken by it in the absence of its own gross negligence or willful misconduct.

10.03 Defaults. The Administrative Agent shall not be deemed to have knowledge
of the occurrence of a Default unless the Administrative Agent has received
notice from a Lender or the Borrower specifying such Default and stating that
such notice is a “Notice of Default”. In the event that the Administrative Agent
receives such a notice of the occurrence of a Default, the Administrative Agent
shall give prompt notice thereof to the Lenders. The Administrative Agent shall
(subject to Section 10.07 ) take such action with respect to such Default as
shall be directed by the Majority Lenders, provided that, unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interest of the Lenders.

10.04 Rights as a Lender. With respect to its Commitment and the Loans made by
it, Bank of America (and any successor acting as Administrative Agent), in its
capacity as a Lender hereunder shall have the same rights and powers hereunder
as any other Lender and may exercise the same as though it were not acting as
the Administrative Agent, and the term “Lender” or “Lenders” shall, unless the
context otherwise indicates, include the Administrative Agent in its individual
capacity. Bank of America (and any successor acting as Administrative Agent) and
its Affiliates may (without having to account therefor to any Lender) accept
deposits from, lend money to and generally engage in any kind of banking, trust
or other business with the Borrower (and any of its Affiliates) as if it were
not acting as the Administrative Agent, and Bank of America and its Affiliates
may accept fees and other consideration from the Borrower for services in
connection with this Agreement or otherwise without having to account for the
same to the Lenders.

10.05 Indemnification. The Lenders agree to indemnify the Administrative Agent
(to the extent not reimbursed under Section 11.03 , but without limiting the
obligations of the Borrower under said Section 11.03 ), ratably in accordance
with their respective Commitments, for any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of this Agreement or any other documents contemplated by or
referred to herein or the transactions contemplated hereby (including, without
limitation, the costs and expenses which the Borrower is obligated to pay under
Section 11.03 but excluding, unless a Default has occurred and is continuing,
normal administrative costs and expenses incident to the performance of its
agency duties hereunder) or the enforcement of any of the terms hereof, or of
any such other documents, provided that no Lender shall be liable for any of the
foregoing to the extent they arise from the gross negligence or willful
misconduct of the party to be indemnified.

10.06 Non-Reliance on Administrative Agent and Other Lenders. Each Lender agrees
that it has, independently and without reliance on the Administrative Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis of the Borrower and its Subsidiaries
and decision to enter into this

 

43



--------------------------------------------------------------------------------

Agreement and that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under this Agreement. The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower of this Agreement or any other
document referred to or provided for herein or to inspect the properties or
books of the Borrower or any Subsidiary of the Borrower. Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the affairs, financial condition or business of
the Borrower or any Subsidiary of the Borrower (or any of their affiliates)
which may come into the possession of the Administrative Agent or any of its
Affiliates.

10.07 Failure to Act. Except for action expressly required of the Administrative
Agent hereunder the Administrative Agent shall in all cases be fully justified
in failing or refusing to act hereunder unless it shall be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.

10.08 Resignation or Removal of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders and the Borrower.
Upon receipt of any such notice of resignation, the Majority Lenders shall have
the right, in consultation with the Borrower, to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Majority Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring Administrative Agent,
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder or under the other Credit Documents. The fees payable
by the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Credit Documents, the provisions of this Article and
Section 11.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective affiliates in respect
of any actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as Administrative Agent.

10.09 Lead Arrangers and Other Agents. Anything herein to the contrary
notwithstanding, the Joint Lead Arrangers and Joint Bookrunners and the
Syndication Agent listed on the cover page shall not have any duties or
responsibilities under this Agreement, except in their capacity, if any, as
Lenders.

10.10 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Credit
Documents. Without

 

44



--------------------------------------------------------------------------------

limiting the generality of the foregoing, the Administrative Agent (a) shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing; (b) shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Credit Documents
that the Administrative Agent is required to exercise as directed in writing by
the Majority Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Credit Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Credit Document or applicable law; and
(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

10.11 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
the Borrower, the Administrative Agent (irrespective of whether the principal of
the Term Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Term Loan and all other obligations of the
Borrower that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Section 11.03 ) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 11.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Term
Loan or the obligations of the Borrower hereunder or the rights of any Lender or
to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.

 

45



--------------------------------------------------------------------------------

SECTION 11

MISCELLANEOUS

11.01 Waiver. No failure on the part of the Administrative Agent or any Lender
to exercise and no delay in exercising, and no course of dealing with respect
to, any right, power or privilege under this Agreement or any Note shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
power or privilege under this Agreement or any Note preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The remedies provided herein and therein are cumulative and not exclusive of any
remedies provided by law.

Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 9 for the benefit of all the Lenders; provided , however , that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Credit
Documents, (b) any Lender from exercising setoff rights in accordance with
Section 4.05 or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to the Borrower under the Bankruptcy Code or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect; and
provided , further , that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Credit Documents, then
(i) the Majority Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 9 and (ii) in addition to the matters
set forth in clauses (b) and (c) of the preceding proviso and subject to
Section 4.05 , any Lender may, with the consent of the Majority Lenders, enforce
any rights and remedies available to it and as authorized by the Majority
Lenders.

11.02 Notices. All notices and other communications provided for herein
(including, without limitation, any modifications of, or requests, demands,
waivers or consents under, this Agreement) shall be given or made in writing and
telecopied, mailed or delivered to the intended recipient at (i) in the case of
the Borrower or the Administrative Agent, the “Address for Notices” specified
below its name on the signature pages hereof and (ii) in the case of each
Lender, the address (or telecopy) set forth in its Administrative Questionnaire;
or, as to any party, at such other address as shall be designated by such party
in a notice to each other party. Except as otherwise provided in this Agreement,
all such communications shall be deemed to have been duly given when transmitted
by telecopier or personally delivered or, in the case of a mailed notice, upon
receipt, in each case given or addressed as aforesaid. Notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communications pursuant to procedures approved by the Administrative
Agent; provided that the

 

46



--------------------------------------------------------------------------------

foregoing shall not apply to notices pursuant to Section 2 unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

11.03 Expenses, Etc. The Borrower agrees to pay or reimburse each of the Lenders
and the Administrative Agent for paying: (a) the reasonable fees and expenses of
Moore & Van Allen PLLC, counsel to the Administrative Agent, in connection with
(i) the preparation, execution and delivery of this Agreement and the Notes and
the making of the Loans hereunder and (ii) any amendment, modification or waiver
(whether or not such amendment, modification or waiver shall become effective)
of any of the terms of this Agreement or any of the Notes; (b) all reasonable
costs and expenses of the Lenders and the Administrative Agent (including
reasonable counsels’ fees) in connection with the enforcement of this Agreement
or any of the Notes; and (c) all transfer, stamp, documentary or other similar
taxes, assessments or charges levied by any governmental or revenue authority in
respect of this Agreement, any of the Notes or any other document referred to
herein.

The Borrower hereby agrees to indemnify the Administrative Agent and each Lender
and each of their respective Affiliates, and each of the respective directors,
officers, employees, agents and advisors of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement or any agreement or instrument contemplated hereby,
the performance by the parties hereto of

 

47



--------------------------------------------------------------------------------

their respective obligations hereunder or the consummation of the transactions
contemplated hereby, (ii) any Loan or the use of the proceeds therefrom or
(iii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

To the fullest extent permitted by applicable law, the Borrower shall not
assert, and the Borrower hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof.

11.04 Amendments, Etc. Except as otherwise expressly provided in this Agreement,
any provision of this Agreement may be amended or modified only by an instrument
in writing signed by the Borrower, the Administrative Agent and the Majority
Lenders, or by the Borrower, and the Administrative Agent acting with the
consent of the Majority Lenders, and any provision of this Agreement may be
waived by the Majority Lenders or by the Administrative Agent acting with the
consent of the Majority Lenders; provided that no amendment, modification or
waiver shall, unless by an instrument signed by each of the Lenders affected
thereby or by the Administrative Agent acting with the consent of each of the
Lenders affected thereby: (i) extend the date fixed for the payment of any
principal of or interest on any Loan, (ii) reduce the amount of any principal of
any Loan or the rate at which interest or any fee is payable hereunder,
(iii) alter the terms of Section 11 or release the Borrower from any of its
material obligations thereunder, (iv) alter the terms of this Section 11.04 or
Section 4.05(b) or (v) amend the definition of the term “Majority Lenders“or
modify in any other manner the number or percentage of the Lenders required to
make any determinations or waive any rights hereunder or to modify any provision
hereof; and provided , further , that any amendment of Section 10 , or which
increases the obligations or alters the rights of the Administrative Agent
hereunder, shall require the consent of the Administrative Agent.

11.05 Assignments and Participations.

(a) The Borrower may not assign any of its rights or obligations hereunder or
under the Notes without the prior consent of all of the Lenders and the
Administrative Agent.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of (A) the Borrower, provided that no consent of the
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default has

 

48



--------------------------------------------------------------------------------

occurred and is continuing, any other assignee; and (B) the Administrative Agent
provided that no consent of the Administrative Agent shall be required for an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining principal amount of the Loans at the
time owing to such assigning Lender, the principal amount of the Loans owing to
such assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section 11.05 , from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 5.01 , 5.05 , 5.06 and 11.03 ). Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
Section 11.05(b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.05(c).

 

49



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time
(the“Register”). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent, and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 11.05(b) and any written
consent to such assignment required thereby, the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 11.04 that affects such Participant.
Subject to paragraph (c)(ii) of this Section 11.05 , the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 5.01 , 5.05 and
5.06 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 11.05. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 4.05(a) as though it were a Lender, provided such Participant agrees to
be subject to Section 4.05(b) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 5.01 or 5.06 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.

 

50



--------------------------------------------------------------------------------

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(e) A Lender may furnish any information concerning the Borrower or any of its
Subsidiaries in the possession of such Lender from time to time to assignees and
participants (including prospective assignees and participants).

11.06 Survival. The obligations of the Borrower under Sections 5.01 , 5.05 and
5.06 , the obligations of the Lenders under Section 10.05 and the obligations of
the Borrower under Section 11.03 shall survive the repayment of the Loans and
the termination of the Commitments. In addition, each representation and
warranty made, or deemed to be made, by a notice of borrowing of Loans hereunder
shall survive the making of such Loans, and no Lender shall be deemed to have
waived, by reason of making any Loan, any Default or Event of Default which may
arise by reason of such representation or warranty proving to have been false or
misleading, notwithstanding that such Lender or the Administrative Agent may
have had notice or knowledge or reason to believe that such representation or
warranty was false or misleading at the time such Loan was made.

11.07 Captions. Captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

11.08 Counterparts; Effectiveness. This Agreement may be executed in any number
of counterparts, each of which shall be identical and all of which, when taken
together, shall constitute one and the same instrument, and any of the parties
hereto may execute this Agreement by signing any such counterpart. Except as
provided in Section 6.01 , this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
to this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

11.09 Governing Law; Jurisdiction; Service of Process; Waiver of Jury Trial;
Etc. (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND ANY
ACTION OR PROCEEDING TO EXECUTE OR OTHERWISE ENFORCE ANY JUDGMENT OBTAINED IN
CONNECTION THEREWITH, MAY BE INSTITUTED IN THE SUPREME COURT OF THE STATE OF NEW
YORK, COUNTY OF NEW YORK

 

51



--------------------------------------------------------------------------------

OR IN THE U.S. DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND THE
BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS GENERALLY (BUT NON-EXCLUSIVELY)
TO THE JURISDICTION OF EACH SUCH COURT. THE BORROWER IRREVOCABLY CONSENTS TO THE
SERVICE OF ANY AND ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING
OF COPIES OF SUCH PROCESS TO THE BORROWER AT ITS ADDRESS SET FORTH UNDERNEATH
ITS SIGNATURE HERETO. THE BORROWER AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
THE BORROWER IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. THE BORROWER
FURTHER AGREES THAT ANY SUCH ACTION OR PROCEEDING AGAINST THE ADMINISTRATIVE
AGENT AND/OR ANY OF THE LENDERS SHALL BE BROUGHT ONLY IN THE SUPREME COURT OF
THE STATE OF NEW YORK, COUNTY OF NEW YORK OR IN THE U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK AND THE ADMINISTRATIVE AGENT AND THE LENDERS
HEREBY CONSENT TO THE JURISDICTION OF SUCH COURTS FOR SUCH PURPOSE.

(b) EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

11.10 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

11.11 USA PATRIOT Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), such Lender may be required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with said Act.

11.12 No Advisory or Fiduciary Relationship. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (a)(i) the arranging and other services regarding this
Agreement provided by the Administrative Agent, BAS or any Lender, are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent, BAS or any such Lender, on the other
hand, (ii) the Borrower has

 

52



--------------------------------------------------------------------------------

consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (iii) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Documents; (b)(i) the Administrative
Agent, BAS and each Lender each is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not and will not be acting as an advisor, agent or fiduciary, for the
Borrower or any of Affiliates or any other Person and (ii) neither the
Administrative Agent, BAS nor any Lender has any obligation to the Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein, in the other Credit
Documents and in the Commitment Letter; and (c) the Administrative Agent, BAS
and the Lenders and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Borrower
and its Affiliates, and neither the Administrative Agent, BAS nor any Lender has
any obligation to disclose any of such interests to the Borrower or its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases, any claims that it may have against the Administrative Agent, BAS
or any Lender with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

53



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

NEWELL RUBBERMAID INC.

By

 

/s/ Dale L. Metz

Name:

  Dale L. Metz

Title:

  Vice President — Treasurer

Address for Notices:

Newell Rubbermaid Inc.

3 Glenlake Parkway, 13 th Floor

Atlanta, GA 30328

Attn: Dale Metz
Vice President-Treasurer

Telecopier No.: (770) 418-7705

Telephone No.: (770) 677-8705

U.S. Federal Tax Identification No.: 36-3514169



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT

BANK OF AMERICA, N.A.

as Administrative Agent

By

 

/s/ Joan Mok

Name:

  Joan Mok

Title:

  Vice President

Address for Notices:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

Building B, 2001 Clayton Road

CA4-702-02-25

Concord, CA 94520

Attention: Jessica Torres, Credit Services

Telephone: (925) 675-8139

Telecopier: (888) 969-9232

Electronic Mail: jessica.l.torres@bankofamerica.com

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

1455 Market Street, 5th Floor

CA5-701-15-19

San Francisco, CA 94103

Attention: Joan Mok

Telephone: (415) 436-3496

Telecopier: (415) 503-5085

Electronic Mail: joan.mok@bankofamerica.com



--------------------------------------------------------------------------------

LENDERS

BANK OF AMERICA, N.A

By

 

/s/ David L. Catherall

Name:

  David L. Catherall

Title:

  Senior Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

By

 

/s/ Anthony W. White

Name:

  Anthony W. White

Title:

  Vice President



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC

By

 

/s/ William McGinty

Name:

  William McGinty

Title:

  Senior Vice President



--------------------------------------------------------------------------------

BARCLAYS BANK PLC

By

 

/s/ Nicholas A. Bell

Name:

  Nicholas A. Bell

Title:

  Director



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

By

 

/s/ Doreen Barr

Name:

  Doreen Barr

Title:

  Vice President

By

 

/s/ Morenikeji Ajayi

Name:

  Morenikeji Ajayi

Title:

  Associate



--------------------------------------------------------------------------------

CITIBANK, N.A. By  

/s/ John Coons

Name:   John Coons Title:   Vice President



--------------------------------------------------------------------------------

WILLIAM STREET LLC By  

/s/ Mark Walton

Name:   Mark Walton Title:   Authorized Signatory



--------------------------------------------------------------------------------

ING BANK N.V., DUBLIN BRANCH By  

/s/ Maurice Kenny

Name:   Maurice Kenny Title:   Director By  

/s/ Sean Hassett

Name:   Sean Hassett Title:   Director



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. By  

/s/ Maria Iarriccio

Name:   Maria Iarriccio Title:   Authorized Signatory



--------------------------------------------------------------------------------

PNC BANK NATIONAL ASSOCIATION By  

/s/ David B. Gookin

Name:   David B. Gookin Title:   Senior Vice President



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY By  

/s/ Kathryn Schad Reuther

Name:   Kathryn Schad Reuther Title:   Vice President



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION By  

/s/ Yoshihiro Hyakutome

Name:   Yoshihiro Hyakutome Title:   General Manager



--------------------------------------------------------------------------------

FIRST HAWAIIAN BANK By  

/s/ Paula C.H. Chang

Name:   Paula C.H. Chang Title:   Vice President



--------------------------------------------------------------------------------

REGIONS BANK By  

/s/ Stephen H. Lee

Name:   Stephen H. Lee Title:   Senior Vice President



--------------------------------------------------------------------------------

RBC BANK (USA) By  

/s/ James R. Pryor

Name:   James R. Pryor Title:   Managing Director



--------------------------------------------------------------------------------

BNP PARIBAS By  

/s/ Paul Harris

Name:   Paul Harris Title:   Managing Director By  

/s/ Fikret Durmus

Name:   Fikret Durmus Title:   Vice President



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By  

/s/ James N. DeVries

Name:   James N. DeVries Title:   Senior Vice President



--------------------------------------------------------------------------------

BANK OF COMMUNICATIONS CO., LTD., NEW YORK BRANCH By  

/s/ Hong Tu

Name:   Hong Tu Title:   General Manager



--------------------------------------------------------------------------------

THE CHIBA BANK, LTD., NEW YORK BRANCH By  

/s/ Yukihito Inamura

Name:   Yukihito Inamura Title:   General Manager



--------------------------------------------------------------------------------

Annex I

Commitments

 

Lender

   Commitment    Applicable Percentage   Bank of America, N.A.    $ 40,000,000
   10.000000000 %  JP Morgan Chase Bank, N.A.    $ 30,000,000    7.500000000 % 
The Royal Bank of Scotland plc    $ 30,000,000    7.500000000 %  Barclays Bank
PLC    $ 25,000,000    6.250000000 %  Credit Suisse    $ 25,000,000   
6.250000000 %  Citibank, N.A.    $ 20,000,000    5.000000000 %  William Street
LLC    $ 20,000,000    5.000000000 %  ING Bank N.V., Dublin Branch    $
20,000,000    5.000000000 %  The Bank of Tokyo Mitsubishi UFJ, Ltd.    $
25,000,000    6.250000000 %  The Northern Trust Company    $ 20,000,000   
5.000000000 %  Sumitomo Mitsui Banking Corporation    $ 25,000,000   
6.250000000 %  First Hawaiian Bank    $ 20,000,000    5.000000000 %  PNC Bank
National Association    $ 20,000,000    5.000000000 %  Regions Bank    $
20,000,000    5.000000000 %  RBC Bank (USA)    $ 25,000,000    6.250000000 % 
BNP Paribas    $ 10,000,000    2.500000000 %  U.S. Bank National Association   
$ 10,000,000    2.500000000 %  Bank of Communications Co., Ltd., New York Branch
   $ 10,000,000    2.500000000 %  The Chiba Bank, Ltd., New York Branch    $
5,000,000    1.250000000 %               

Total

   $ 400,000,000    100.000000000 %               



--------------------------------------------------------------------------------

Newell Rubbermaid Inc.   SCHEDULE I

FY 2008 - 2nd Quarter - As of June 30, 2008

(In millions)

 

Type of Debt

   Interest
Rate     Maturity
Date    Available
Line of Credit    Balance
6/30/2008

Other Debt Instruments

          

Commercial Paper

   2.7669 %    11/11       298.0

State of MD- 12/09

   3.0000 %    12/09       0.3

Rabobank - 9/08

   3.4838 %    9/08       448.0

Newell Rubbermaid Poland SA - Citibank Line of Credit*

        13.5    —  

SANFORD COLOMBIA S.A. - Citibank & Banco di Bogata Line of Credit*

        28.0    8.2

APRICA KK - Financing - Sojitz

        —      18.2

NEWELL RUBBERMAID BRASIL, LTDA. - Bradesco Bank Credit Line*

        15.0    —  

PARKER PEN (SHANGHAI), LTD. - Bank of Tokyo Mitsubishi Line of Credit*

        5.1    —  

All Italian Companies - Banca Di Roma Line of Credit*

        25.0    —  

All UK Companies - Barclays Bank Line of Credit*

        23.6    —              —                 

Total:

        110.2    772.7               

Medium Term Notes

          

MTN $500 - 4/2013

   5.5000 %    04/13       500.0

MTN $250 - 4/2018

   6.2500 %    04/18       250.0

MTN $250 - 12/2009

   4.6250 %    12/09       250.0

MTN $250 - 5/2010

   4.0000 %    5/10       250.0

MTN $250 - 3/2012

   6.7500 %    03/12       250.0

MTN $75 - 7/2028

   6.1100 %    07/28       75.0

MTN $250 - 7/2028

   6.3500 %    07/28       250.0             

Total:

           1,825.0              TOTAL            2,597.7             



--------------------------------------------------------------------------------

NEWELL RUBBERMAID   SCHEDULE II

LIENS

NONE



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOAN NOTICE

Date:             , 20    

 

To:    Bank of America, N.A., as Administrative Agent Re:    Credit Agreement
dated as of September 19, 2008 (as amended, modified, supplemented or extended
from time to time, the “Credit Agreement”) among Newell Rubbermaid Inc., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent. Capitalized terms
used but not otherwise defined herein have the meanings provided in the Credit
Agreement.

Ladies and Gentlemen:

The undersigned hereby requests (select one):

¨ A borrowing of the Term Loan          ¨ A Conversion or Continuation of the
Term Loan

 

1. On             , 20     (which is a Business Day).

 

2. In the amount of $         .

 

3. Comprised of              (Type of Loan requested).

 

4. For LIBO Rate Loans: with an Interest Period of              months.

[The Borrower hereby represents and warrants that each of the conditions set
forth in Section 6.02 of the Credit Agreement has been satisfied on and as of
the date of the borrowing of the Term Loan.1]

 

NEWELL RUBBERMAID INC.,

a Delaware corporation

By:

 

 

Name:

 

Title:

 

 

1

This representation shall be required only when borrowing the Term Loan.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein have the meanings
provided in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

   Assignor:                                                         

2.

   Assignee:                                                          [and is an
Affiliate/Approved Fund of [identify Lender]]

3.

   Borrower:    Newell Rubbermaid Inc., a Delaware corporation

4.

   Administrative Agent:    Bank of America, N.A., as the administrative agent
under the Credit Agreement

5.

   Credit Agreement:    Credit Agreement dated as of September 19, 2008 (as
amended, modified, supplemented or extended from time to time, the “Credit
Agreement”) among Newell Rubbermaid Inc. (the “Borrower”), the Lenders from time
to time party thereto and Bank of America, N.A., as Administrative Agent.



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Aggregate Amount of

Term Loan

for all Lenders

 

Amount of

Term Loan

Assigned1

 

Percentage Assigned of

Term Loan2

         

 

7.

   Trade Date:                                        

8.

   Effective Date:                                        

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR:

    [NAME OF ASSIGNOR]     By:  

 

    Name:       Title:  

ASSIGNEE:

    [NAME OF ASSIGNEE]     By:  

 

    Name:       Title:  

 

1

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

2

Set forth, to at least 9 decimals, as a percentage of the Term Loan of all
Lenders thereunder.



--------------------------------------------------------------------------------

[Consented to and]3 Accepted:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:

 

 

Name:

 

Title:

 

Consented to:

NEWELL RUBBERMAID INC.,

a Delaware corporation

By:

 

 

Name:

 

Title:

 

 

3

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.



--------------------------------------------------------------------------------

Annex 1 to Assignment and Assumption

STANDARD TERMS AND CONDITIONS

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets the
requirements to be an assignee under Section 11.05 of the Credit Agreement
(subject to such consents, if any, as may be required under Section 11.05(b) of
the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 8.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and
(vii) attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.